Back to Form 8-K [form8-k.htm]
Exhibit 10.1

 
EXECUTION COPY
 
 
J.P.Morgan
 
CREDIT AGREEMENT
 
dated as of
 
May 12, 2010
 
among
 
THE WELLCARE MANAGEMENT GROUP, INC.
 
WELLCARE HEALTH PLANS, INC.
 
The Lenders Party Hereto
 
and
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
 
     
 
 
J.P. MORGAN SECURITIES INC.
as Sole Bookrunner and Sole Lead Arranger
 



 
 

--------------------------------------------------------------------------------

 


Table of Contents
(Continued)
 

   Page

                    
ARTICLE I Definitions

SECTION 1.01.  Defined Terms
1
SECTION 1.02.  Classification of Loans and Borrowings
22
SECTION 1.03.  Terms Generally
22
SECTION 1.04.  Accounting Terms; GAAP
23
SECTION 1.05.  Pro Forma Calculations
23
 
ARTICLE II The Credits
 
 
23
SECTION 2.01.  Commitments
23
SECTION 2.02.  Loans and Borrowings
24
SECTION 2.03.  Requests for Revolving Borrowings
24
SECTION 2.04.  Intentionally Omitted.
25
SECTION 2.05.  Swingline Loans
25
SECTION 2.06.  Letters of Credit
26
SECTION 2.07.  Funding of Borrowings
29
SECTION 2.08.  Interest Elections
30
SECTION 2.09.  Termination and Reduction of Commitments
31
SECTION 2.10.  Repayment of Loans; Evidence of Debt
31
SECTION 2.11.  Prepayment of Loans
32
SECTION 2.12.  Fees
32
SECTION 2.13.  Interest
33
SECTION 2.14.  Alternate Rate of Interest
34
SECTION 2.15.  Increased Costs
34
SECTION 2.16.  Break Funding Payments
35
SECTION 2.17.  Taxes
36
SECTION 2.18.  Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.
37
SECTION 2.19.  Mitigation Obligations; Replacement of Lenders
39
SECTION 2.20.  Defaulting Lenders
39
 
ARTICLE III Representations and Warranties
 
 
41
SECTION 3.01.  Organization; Powers
41
SECTION 3.02.  Authorization
41
SECTION 3.03.  Enforceability
41
SECTION 3.04.  Government Approvals
42
SECTION 3.05.  Financial Condition; No Material Adverse Change
42
SECTION 3.06.  No Material Adverse Change
42
SECTION 3.07.  Title to Properties; Possession Under Leases
42
SECTION 3.08.  Subsidiaries
42
SECTION 3.09.  Litigation; Compliance with Laws
42
SECTION 3.10.  Agreements
43
SECTION 3.11.  Federal Reserve Regulations
43
SECTION 3.12.  Investment Parent Act
43
SECTION 3.13.  Tax Returns
44
SECTION 3.14.  No Material Misstatements
44

 
i
 

--------------------------------------------------------------------------------

 
 
Table of Contents
(Continued)
 

   Page

 
SECTION 3.15.  Employee Benefit Plans
44
SECTION 3.16.  Environmental Matters
44
SECTION 3.17.  Insurance
44
SECTION 3.18.  Collateral Documents
45
SECTION 3.19.  Location of Real Property and Leased Premises
45
SECTION 3.20.  Labor Matters
45
SECTION 3.21.  Solvency
45
SECTION 3.22.  Senior Debt Status
45
SECTION 3.23.  Licensing and Accreditation
46
SECTION 3.24.  Medicare and Medicaid Notices and Filings Related to Business
46
 
ARTICLE IV Conditions
 
 
47
SECTION 4.01.  Effective Date
47
SECTION 4.02.  Each Credit Event
48
 
ARTICLE V Affirmative Covenants
 
 
49
SECTION 5.01.  Existence; Businesses and Properties
49
SECTION 5.02.  Insurance
49
SECTION 5.03.  Obligations and Taxes
49
SECTION 5.04.  Financial Statements, Reports, Etc
50
SECTION 5.05.  Litigation and Other Notices
51
SECTION 5.06.  Information Regarding Collateral
52
SECTION 5.07.  Maintaining Records; Access to Properties and Inspections
52
SECTION 5.08.  Use of Proceeds
53
SECTION 5.09.  Compliance with Laws.
53
SECTION 5.10.  Further Assurances
53
SECTION 5.11.  Designation of Obligations; Matters Relating to the Seller Note
54
 
ARTICLE VI Negative Covenants
 
 
54
SECTION 6.01.  Indebtedness
54
SECTION 6.02.  Liens
57
SECTION 6.03.  Sale and Lease-Back Transactions
59
SECTION 6.04.  Investments, Loans, Advances and Guarantees
59
SECTION 6.05.  Mergers, Consolidations, Sales of Assets and Acquisitions
62
SECTION 6.06.  Restricted Payments; Restrictive Agreements
63
SECTION 6.07.  Transactions with Affiliates
63
SECTION 6.08.  Business of Parent and Subsidiaries; Ownership of Subsidiaries;
Preferred Equity Interests
64
SECTION 6.09.  Other Indebtedness and Agreements
64
SECTION 6.10.  Capital Expenditures.
64
SECTION 6.11. Statutory Net Worth Ratio
64
SECTION 6.12.  Cash Flow Leverage Ratio
65
SECTION 6.13.  Balance Sheet Leverage Ratio
65
SECTION 6.14.  Fiscal Year
65

 
ii
 

--------------------------------------------------------------------------------

 
 
Table of Contents
(Continued)
 

   Page

 
 
ARTICLE VII Events of Default
 
 
65
 
ARTICLE VIII The Administrative Agent
 
 
67
 
ARTICLE IX Miscellaneous
 
 
71
SECTION 9.01.  Notices
71
SECTION 9.02.  Waivers; Amendments
72
SECTION 9.03.  Expenses; Indemnity; Damage Waiver
73
SECTION 9.04.  Successors and Assigns
74
SECTION 9.05.  Survival
77
SECTION 9.06.  Counterparts; Integration; Effectiveness
77
SECTION 9.07.  Severability
78
SECTION 9.08.  Right of Setoff
78
SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process
78
SECTION 9.10.  WAIVER OF JURY TRIAL
78
SECTION 9.11.  Headings
79
SECTION 9.12.  Confidentiality
79
SECTION 9.13.  USA PATRIOT Act
79
SECTION 9.14.  Appointment for Perfection
79
 
ARTICLE X Cross-Guarantee
 
 
80


  iii
 

--------------------------------------------------------------------------------

 
 
Table of Contents
(Continued)
 

   Page

 
SCHEDULES:
 
Schedule 2.01                                    
       --           Commitments
Schedule 3.06                                            --           MAE
Excepted Matters
Schedule 3.08                                      
     --           Subsidiaries
Schedule 3.09                                            --           Disclosed
Matters
Schedule 3.16                                      
     --           Environmental Matters
Schedule 3.17                                            --           Insurance
Schedule 3.18(a)                                       --           UCC Filing
Offices
Schedule 3.19(a)                                       --           Owned Real
Property
Schedule 3.19(b)                                       --           Leased Real
Property
Schedule 4.01(f)                                        --           Surviving
Credit Facilities
Schedule 6.01                                            --           Existing
Indebtedness
Schedule 6.02                                            --           Existing
Liens
Schedule 6.04                                            --           Existing
and Designated Investments
   
EXHIBITS:
 
Exhibit A                                                    --           Form
of Assignment and Assumption
Exhibit B                                                     --           Form
of Borrowing Request
Exhibit C                                                     --           List
of Closing Documents
     



iv
 

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT (this “Agreement”) dated as of May 12, 2010 among WELLCARE
HEALTH PLANS, INC., THE WELLCARE MANAGEMENT GROUP, INC., the LENDERS from time
to time party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
 
The parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced from time to time pursuant to the terms and conditions
hereof.  As of the Effective Date, the Aggregate Commitment is $65,000,000.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
 
“Anti-Kickback Statute” means the Antikickback Statute as set forth in Section
1320a-7b of Title 42 of the United States Code, as amended, and any statute
succeeding thereto.


 
1

--------------------------------------------------------------------------------

 


“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender's Commitment.  If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
 
“Applicable Rate” means, for any day, the following rates per annum: (i) 2.50%
with respect to any Eurodollar Revolving Loan, (ii) 1.50% with respect to any
ABR Revolving Loan and (iii) 0.50% with respect to the commitment fee payable
hereunder.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
“Asset Sale” means the sale, transfer or other disposition (by way of merger,
casualty, condemnation or otherwise) by the Parent or any of the Subsidiaries to
any person other than the Parent, any Borrower or any Subsidiary Guarantor of
(a) any Equity Interests of any of the Subsidiaries (other than directors’
qualifying shares) or (b) any other assets (other than cash or Permitted
Investments) of the Parent or any of its Subsidiaries; provided, however, “Asset
Sale” shall not include (i) sales, assignments, transfers, leases or other
dispositions of inventory (or other assets), damaged, obsolete or worn out
assets, scrap and Permitted Investments, in each case disposed of in the
ordinary course of business, (ii) sales, assignments, transfers, leases or other
dispositions in the ordinary course of goods, services or information,
(iii) dispositions of any kind between or among Subsidiaries that are not Loan
Parties or are to Loan Parties or (iv) Excluded Asset Sales; provided further,
that any asset sale or series of related asset sales described in clause (b)
above having a value not in excess of $2,500,000 shall be deemed not to be an
“Asset Sale” for purposes of this Agreement.
 
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
 
“Available Revolving Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Revolving Credit Exposure of all the Lenders at such
time; it being understood and agreed that any Lender’s Swingline Exposure shall
not be deemed to be a component of the Revolving Credit Exposure for purposes of
calculating the commitment fee under Section 2.12(a).
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“Balance Sheet Leverage Ratio” means, on any date, the ratio of Total
Liabilities on such date to Consolidated Net Worth.
 
“Banking Services” means each and any of the following bank services provided to
the Parent or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).
 
“Banking Services Agreement” means any agreement entered into by the Parent or
any Subsidiary in connection with Banking Services.
 
 
2

--------------------------------------------------------------------------------

 


“Banking Services Obligations” means any and all obligations of the Parent or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrowers” means the Parent and WMG.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
 
“Borrowing Request” means a request by any Borrower for a Revolving Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.
 
“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Parent and its consolidated Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of the Parent for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations or Synthetic Lease
Obligations incurred by the Parent and its consolidated Subsidiaries during such
period, but excluding in each case (i) any such expenditure made to restore,
replace or rebuild property to substantially the same condition of such property
immediately prior to any damage, loss, destruction or condemnation of such
property, to the extent such expenditure is made with insurance proceeds,
condemnation awards or damage recovery proceeds relating to any such damage,
loss, destruction or condemnation or with Asset Sale proceeds and (ii) any
capital expenditure to the extent such capital expenditure was made with the
proceeds of asset sales or in exchange for property in the same or better
condition as such new property.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Cash Collateralized” means the pledge, deposit or delivery by the Parent or any
of its Subsidiaries to the issuer of letters of credit, or counterparty in
respect of Swap Agreements, as collateral for the obligations of the Parent or
any of its Subsidiaries thereunder, cash or other investments described in
clauses (b), (g) or (e) of the definition of Permitted Investments. 
 
“Cash Flow Leverage Ratio” means, on any date, the ratio of Total Debt on such
date to Consolidated EBITDA for the period of four consecutive fiscal quarters
most recently ended on or prior to such date.
 
“CHAMPUS” means the United States Department of Defense Civilian Health and
Medical Program of the Uniformed Services, or any successor thereto, including
TRICARE.


 
3

--------------------------------------------------------------------------------

 


A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of
1934) shall beneficially own or control Equity Interests in the Parent
representing more than 25% of either the aggregate ordinary voting power or the
aggregate equity value represented by the issued and outstanding Equity
Interests in the Parent; (b) during any period of 12 consecutive months, a
majority of the members of the board of directors of the Parent ceases to be
composed of individuals (i) who were members of that board of directors on the
first day of such period, (ii) whose election or nomination to that board of
directors was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board of directors or (iii) whose election or nomination to that board of
directors was approved by individuals referred to in clauses (i) or (ii) above
constituting at the time of such election or nomination at least a majority of
that board of directors (excluding, in the case of both clause (ii) and (iii),
any individual whose initial nomination for, or assumption of office as, a
member of that board of directors occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors); or (c) the
Parent shall cease to directly or indirectly own, beneficially and of record,
100% of the issued and outstanding Equity Interests of WMG.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
 
“CHM” means Comprehensive Health Management, Inc., a Florida corporation.
 
“CHM Management Agreements” means the Management Agreements between CHM and
certain HMO Subsidiaries, as approved by the applicable Governmental
Authorities, as the same may be amended, supplemented or otherwise modified from
time to time.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
 
“CMS” means the Centers for Medicare & Medicaid Services.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means any and all personal property owned, leased or operated that
is covered by the Collateral Documents and any and all other personal property
of any Loan Party, now existing or hereafter acquired, that may at any time be
or become subject to a security interest or Lien in favor of Administrative
Agent, on behalf of itself and the Secured Parties, to secure the Secured
Obligations.
 
“Collateral Documents” means, collectively, the Security Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, mortgages, deeds of trust, account control agreements, notes,
guarantees, subordination agreements, pledges, powers of attorney, consents,
assignments, contracts, notices, leases and financing statements.


 
4

--------------------------------------------------------------------------------

 


“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial amount
and percentage of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption or other documentation contemplated hereby
pursuant to which such Lender shall have assumed its Commitment, as applicable.
 
“Company Action Level” means the Company Action Level risk-based capital
threshold, as defined by NAIC, or in any state that has not adopted the NAIC
definition, as defined by the appropriate state Governmental Authority, the HMO
Model Act or comparable act applicable to a HMO Subsidiary.
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation, amortization or write-downs of goodwill
for such period and (iv) any non-cash charges or expenses for such period
(provided, that any cash payment made with respect to any non-cash charge in a
prior period shall be subtracted in computing Consolidated EBITDA during the
period in which such cash payment is made), (v) any extraordinary non-cash
losses for such period (provided, that, to the extent previously added back to
Consolidated EBITDA for purposes of this Agreement, any cash payment made during
such period in respect of items that are the subject of any extraordinary
non-cash loss in a prior period shall be subtracted in computing Consolidated
EBITDA during the period in which such cash payment is made), (vi) costs, fees
and expenses of legal counsel and other advisors, and the amount of any
settlement, paid during such period in connection with (1) the Investigation and
(2) other civil litigation matters relating to the subject matter of the
Investigation, plus (b) any non-capitalized fees or expenses incurred in
connection with any Swap Agreement, plus (c) non-recurring charges relating to
fees and expenses incurred in connection with the execution and delivery of this
Agreement and the Loan Documents, and minus (d) to the extent included in
determining such Consolidated Net Income, any extraordinary non-cash gains and
all non-cash items of income, for such period, all determined on a consolidated
basis in accordance with GAAP (provided that, to the extent previously
subtracted from Consolidated EBITDA for the purposes of this Agreement, any cash
payment received during such period in respect of any extraordinary non-cash
gains or non-cash items of income in a prior period shall be added in computing
Consolidated EBITDA during the period in which such cash payment is received).
 
“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of (a) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations and Synthetic Lease Obligations) of the
Parent and the Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP, plus (b) any interest accrued during such period in
respect of Indebtedness of the Parent or any Subsidiary that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP, in each case, excluding any amount not payable
in cash.  For purposes of the foregoing, interest expense shall be determined
after giving effect to any net payments made or received by the Parent or any
Subsidiary with respect to interest rate Swap Agreements.
 
“Consolidated Net Income” means, for any period, the net income or loss of the
Parent and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any Subsidiary to the extent that the declaration or payment of dividends or
similar distributions by the Subsidiary of that income is not at the time
permitted


 
5

--------------------------------------------------------------------------------

 

by operation of the terms of its organizational documents or any agreement
(other than an agreement with a Governmental Authority) to which such Subsidiary
is a party, (b) subject to Section 1.05, the income or loss of any person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Parent or any Subsidiary or the date that such person’s
assets are acquired by the Parent or any Subsidiary, (b) the income of any
person (other than the Parent) in which any other person (other than the Parent
or any of its Subsidiaries or any director holding qualifying shares in
accordance with applicable law) has a joint interest, except to the extent of
the amount of dividends or other distributions actually paid to the Parent or
such Subsidiary by such person during such period, (c) any after tax gains
attributable to sales of assets out of the ordinary course of business and (d)
any after tax losses attributable to sales of assets out of the ordinary course
of business.
 
“Consolidated Net Worth” means, as of any date of determination, consolidated
shareholders’ equity of the Company and its Subsidiaries determined in
accordance with GAAP.
 
“Contract Provider” means any Person or any employee, agent or subcontractor of
such Person who provides professional health care services under or pursuant to
any contract with Borrower or any of its Subsidiaries.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three (3) Business Days of the date
required to be funded by it hereunder, (b) notified the Parent, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
(3) Business Days after request by the Administrative Agent, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans, (d) otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.
 
“Designated HMO Subsidiary” means a Subsidiary of the Parent designated or
intended to be an HMO subject to obtaining the required licenses and
certificates of authority necessary to operate


 
6

--------------------------------------------------------------------------------

 
 
as an HMO; provided (i) that such Subsidiary is pursuing obtaining such required
licenses and certificates of authority in a commercially reasonable manner in
good faith and (ii) if such Subsidiary terminates its efforts to obtain such
required licenses and certificates of authority but remains in existence, such
Subsidiary shall no longer be a Designated HMO Subsidiary and shall promptly
become a Subsidiary Guarantor in accordance with Section 5.10.
 
“Designated Insurance Subsidiary” means a Subsidiary of the Parent designated or
intended to be doing business (or required to qualify or to be licensed) under
the Insurance Regulations subject to obtaining the required licenses and
certificates of authority necessary to operate as a Person doing business (or
required to qualify or to be licensed) under the Insurance Regulations; provided
(i) that such Subsidiary is pursuing obtaining such required licenses and
certificates of authority in a commercially reasonable manner in good faith and
(ii) if such Subsidiary terminates its efforts to obtain such required licenses
and certificates of authority but remains in existence, such Subsidiary shall no
longer be a Designated Insurance Subsidiary and shall promptly become a
Subsidiary Guarantor in accordance with Section 5.10.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
 
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Environmental Laws” means all applicable and legally binding laws, regulations,
rules, ordinances, codes, decrees, judgments, directives, orders, and binding
agreements promulgated or entered into by any Governmental Authority, relating
in any way to the environment, preservation or reclamation of natural resources,
human health and safety or the presence, management, Release of, or exposure to
Hazardous Materials.
 
“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release of any Hazardous Materials
or (e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day


 
7

--------------------------------------------------------------------------------

 
 
notice period is waived); (b) the existence with respect to any Plan of an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Parent or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan or the withdrawal
or partial withdrawal of the Parent or any of its ERISA Affiliates from any Plan
or Multiemployer Plan; (e) the receipt by the Parent or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the adoption of any amendment to a Plan that would require the
provision of security pursuant to Section 401(a)(29) of the Code or Section 307
of ERISA; (g) the receipt by the Parent or any of its ERISA Affiliates of any
notice, or the receipt by any Multiemployer Plan from the Parent or any of its
ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (h) the
occurrence of a “prohibited transaction” with respect to which the Parent or any
of the Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to which the Parent or any such
Subsidiary could otherwise be liable; or (i) any other event or condition with
respect to a Plan or Multiemployer Plan that could result in liability of the
Parent or any Subsidiary.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Section 7.01.
 
“Excluded Asset Sale” means with respect to the Parent and its Subsidiaries:
 
(a)  any liquidation or sale of Permitted Investments;
 
(b)  any sale, lease, transfer, assignment or other disposition of assets (other
than in connection with any casualty or condemnation) to any Person; provided,
that the aggregate fair market value of all property disposed of pursuant to
this clause (b) does not exceed $5,000,000 in the aggregate;
 
(c)  any disposition of obsolete, worn-out or surplus tangible assets or assets
that are no longer useful in the business in the ordinary course of business and
in a commercially reasonable manner;
 
(d)  any lease, as lessor or sublessor, or license, as licensor or sublicensor,
of real or personal property in the ordinary course of business and consistent
with past practices;
 
(e)  any sale, lease or other disposition of any kind of any part of the assets
of a Loan Party to any other Loan Party so long as the security interests
granted to the Administrative Agent for the benefit of the Lenders pursuant to
the Collateral Documents in such assets shall remain in full force and effect
and perfected (to at least the same extent as in effect immediately prior to
such sale, lease or other transfer); or
 
(f)  any sale, lease, transfer or exchange of any property or asset of the
Parent or any of its Subsidiaries in exchange for any other property or asset
with a fair market value equal to or greater than such property or asset.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the


 
8

--------------------------------------------------------------------------------

 
 
Parent hereunder, (a) income or franchise taxes imposed on (or measured by) its
net income (however denominated) by the United States of America, or by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Parent is located and (c) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Parent under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Parent or WMG with respect to such withholding tax
pursuant to Section 2.17(a).
 
“Exclusion Event” means any exclusion by the entity overseeing such program of
the Parent or any of its Subsidiaries from participation in any Medical
Reimbursement Program, to the extent such exclusion is material to the business
of the Parent and its Subsidiaries taken as a whole.
 
“Existing Letters of Credit” means each of the letters of credit described on
Schedule 6.01 hereto.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Parent is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to


 
9

--------------------------------------------------------------------------------

 
 
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
 
“Guarantee and Collateral Requirement” means the requirement that:
 
(a)           the Administrative Agent shall have received from each Loan Party
either (i) counterparts of the Subsidiary Guaranty and the Security Agreement
duly executed and delivered on behalf of such Loan Party or (ii) in the case of
any person that becomes a Loan Party after the Effective Date, a supplement to
each of the Subsidiary Guaranty and the Security Agreement, in the form
specified therein, duly executed and delivered on behalf of such Loan Party;
 
(b)           all outstanding Equity Interests of each Subsidiary or other
person owned directly by any Loan Party shall have been pledged pursuant to the
Security Agreement (except that the Loan Parties shall not be required to pledge
any Equity Interests of any Immaterial Subsidiary, any HMO Subsidiary, any
Designated Insurance Subsidiary, any Designated HMO Subsidiary, any Insurance
Subsidiary or more than 65% of the outstanding voting Equity Interests of any
Foreign Subsidiary) and the Administrative Agent shall have received
certificates or other instruments, if any, representing such Equity Interests
that are pledged, together with undated stock powers or other instruments of
transfer with respect thereto endorsed in blank;
 
(c)           all Indebtedness of the Parent or any Subsidiary (other than a
Designated Insurance Subsidiary, a Designated HMO Subsidiary, an HMO Subsidiary
or an Insurance Subsidiary) that is owing to any Loan Party shall be evidenced
by a promissory note and shall have been pledged pursuant to the Security
Agreement and the Administrative Agent shall have received all such promissory
notes, together with undated instruments of transfer with respect thereto
endorsed in blank;
 
(d)           all documents and instruments, including UCC financing statements
required by law or reasonably requested by the Administrative Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Security Agreement and perfect such Liens to the extent required by, and with
the priority required by, the Security Agreement, shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording; and
 
(e)           each Loan Party shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Collateral Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder.
 
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in particular assets if and for so long as, in the
reasonable judgment of the Administrative Agent, the cost of creating or
perfecting such pledges or security interests in such assets shall be excessive
in view of the benefits to be obtained by the Lenders therefrom.  The
Administrative Agent may grant extensions of time for the perfection of security
interests in particular assets (including extensions beyond the Effective Date
for the perfection of security interests in the assets of the Loan Parties on
such date) where it determines that perfection cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required by this Agreement or the Collateral Documents.


 
10

--------------------------------------------------------------------------------

 


“Guarantors” means the Parent and the Subsidiary Guarantors.
 
“Harmony Management Agreement” means the Management Agreement between Harmony
Health Plan of Illinois, Inc. and Harmony Health Management, Inc., as approved
by the applicable Governmental Authorities, as the same may be amended,
supplemented or otherwise modified from time to time.
 
“Hazardous Materials” means (a) any petroleum products or byproducts, coal ash,
radon gas, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, chlorofluorocarbons and all other ozone-depleting substances and (b)
any chemical, material, substance or waste that is prohibited, limited or
regulated by or pursuant to any Environmental Law.
 
“HHS” means the United States Department of Health and Human Services and any
successor thereof.
 
“HMO” means any health maintenance organization or managed care organization,
any person doing business as a health maintenance organization or managed care
organization, or any person required to qualify or be licensed as a health
maintenance organization or managed care organization under applicable law
(including HMO Regulations).
 
“HMO Business” means the business of operating an HMO or other similar regulated
entity or business.
 
“HMO Event” means any material non-compliance by the Parent or any of its HMO
Subsidiaries (other than a Designated HMO Subsidiary) with any of the material
terms and provisions of the HMO Regulations pertaining to its fiscal soundness,
solvency or financial conditions; or the assertion in writing, after the date
hereof, by any HMO Regulator that it intends to take administrative action
against the Parent or any of its HMO Subsidiaries to revoke or modify in a
manner materially adverse to the Parent and its Subsidiaries taken as a whole
any material license, material charter or material permit or to enforce the
fiscal soundness, solvency or financial provisions or requirements of the HMO
Regulations against the Parent or any of its HMO Subsidiaries.
 
“HMO Regulations” means all laws, rules, regulations, directives and
administrative orders applicable under Federal or state law to any HMO
Subsidiary, including Part 422 of Chapter IV of Title 42 of the Code of Federal
Regulations and Subchapter XI of Title 42 of the United States Code Annotated
(and any regulations, orders and directives promulgated or issued pursuant
thereto, including Part 417 of Chapter IV of Title 42 of the Code of Federal
Regulations).
 
“HMO Regulator” means any person charged with the administration, oversight or
enforcement of any HMO Regulation, whether primarily, secondarily or jointly.
 
“HMO Subsidiary” means any Subsidiary that is designated as an HMO Subsidiary on
Schedule 3.08 and any other existing or future Domestic Subsidiary that shall
become capitalized or licensed as an HMO, shall conduct HMO Business or shall
provide managed care services.
 
“Immaterial Subsidiary” means any Subsidiary (other than any Borrower) that (a)
does not conduct any business operations, (b) has assets with a book value not
in excess of $100,000 and (c) does not have any Indebtedness outstanding.
 
“Indebtedness” of any Person means, as of the applicable date, on a consolidated
basis without duplication, (a) all obligations of such person for borrowed
money, (b) all obligations of such


 
11

--------------------------------------------------------------------------------

 
 
person evidenced by bonds (other than surety bonds), debentures, notes, or
similar instruments for borrowed money, (c) all obligations of such person under
conditional sale or other title retention agreements relating to property or
assets purchased by such person, (d) all obligations of such person issued or
assumed as the deferred purchase price of property or services (excluding trade
accounts payable and accrued obligations incurred in the ordinary course of
business), (e) all Indebtedness of others secured by any Lien on property owned
or acquired by such person, whether or not the obligations secured thereby have
been assumed; provided, that the amount of Indebtedness of such person existing
at any time under this clause shall be deemed to be an amount equal to the fair
market value of the property or asset to which the Lien relates or the amount of
Indebtedness secured by such Liens pursuant to the terms of the instruments
embodying such Indebtedness of others, whichever is less, (f) all Guarantees by
such person of Indebtedness of others; provided, that the amount of such
Guarantees at any time shall be deemed to be an amount equal to the maximum
amount for which such person may be liable pursuant to the terms of the
instruments embodying such Guarantees, (g) all Capital Lease Obligations and
Synthetic Lease Obligations of such person (excluding, for the avoidance of
doubt, leases classified as operating leases in accordance with GAAP), (h) all
obligations of such person as an account party in respect of letters of credit
except to the extent such letters of credit are Cash Collateralized and (i) all
obligations of such person in respect of bankers’ acceptances.  The Indebtedness
of any person shall include the Indebtedness of any partnership in which such
person is a general partner.  For the avoidance of doubt, any amounts due and
payable in connection with the Investigation and other civil litigation matters
relating to the Investigation shall not constitute Indebtedness for any purpose
hereunder to the extent such due and payable amounts do not constitute debt,
indebtedness or liabilities under GAAP that are referenced in clauses (a)
through (i) above.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Insurance Subsidiary” means any Subsidiary that is engaged in the insurance
business and that is regulated by the relevant Governmental Authority.
 
“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is two weeks or one, two, three or
six months thereafter, as the applicable Borrower (or the Parent on behalf of
the applicable Borrower) may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially


 
12

--------------------------------------------------------------------------------

 
 
shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
 
“Investigation” means the civil, criminal, or administrative investigations or
inquiries of the Parent and its Subsidiaries by federal or state governmental
authorities, including but not limited to the United States Attorney’s Office
for the Middle District of Florida, the SEC, state governmental regulators, and
any other federal or state agencies, departments, or other regulatory bodies or
authorities, or otherwise relating to the foregoing matter, in each case as
disclosed under Part I, Item. 3 in the Parent's annual report of form 10-K for
the period ended December 31, 2009 or in the Report of the Special Litigation
Committee of the Board of Directors of WellCare Health Plans, Inc., dated
November 20, 2009.
 
“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
 
“IT Assets” means computers, computer software, firmware, middleware, servers,
workstations, routers, hubs, switches, data communications lines, and all other
information technology equipment, and all associated documentation.
 
“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Parent at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.  Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in Dollars in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for deposits in Dollars with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which deposits in Dollars in an amount
equal to $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available


 
13

--------------------------------------------------------------------------------

 
 
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities that can not be
cash settled.
 
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, the
Collateral Documents, the Subsidiary Guaranty, the Notes and the Letters of
Credit.  Any reference in the Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to the Agreement or such Loan Document as the same may be in effect at any
and all times such reference becomes operative.
 
“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.
 
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
 
“Material Adverse Effect” means (a) a materially adverse effect, or an event or
circumstance that could reasonably be expected to result in a material adverse
effect, on the business, assets, operations or financial condition of the Parent
and the Subsidiaries, taken as a whole, (b) a material impairment of the ability
of any Loan Party to perform any of its obligations under any Loan Document to
which it is or will be a party or (c) a material adverse effect on the rights of
or benefits available to the Lenders under any Loan Document.
 
“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit), or obligations in respect of one or more Swap Agreements, of any one
or more of the Parent and its Subsidiaries in an aggregate principal amount
exceeding $10,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Parent or any Subsidiary in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Parent or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
 
“Maturity Date” means November 12, 2011.
 
“Medicaid” means that means-tested entitlement program under Title XIX,
P.L.  89-87, of the Social Security Act, which provides Federal grants to States
for medical assistance based on specific eligibility criteria, as set forth at
Section 1396, et seq. of Title 42 of the United States Code, as amended, and any
statute succeeding thereto.
 
“Medicaid Regulations” means (a) all Federal statutes (whether set forth in
Title XIX of the Social Security Act or elsewhere) affecting the medical
assistance program established by Title XIX of the Social Security Act and any
statues succeeding thereto, (b) all applicable provisions of all Federal rules,
regulations, manuals and orders of all Governmental Authorities promulgated
pursuant to or in connection with the statues described in clause (a) above and
all Federal administrative, reimbursement and other guidelines of all
Governmental Authorities having the force of law promulgated pursuant to or


 
14

--------------------------------------------------------------------------------

 
 
in connection with the statues described in clause (a) above, (c) all state
statutes and plans for medical assistance enacted in connection with the
statutes and provisions described in clauses (a) and (b) above, and (d) all
applicable provisions of all rules, regulations, manuals and orders of all
Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (c) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (b) above, in each case as may be amended, supplemented or
otherwise modified from time to time.
 
“Medical Reimbursement Programs” means, collectively, the Medicare, Medicaid,
CHAMPUS and TRICARE programs and any other health care program operated by or
financed in whole or in part by any foreign or domestic Federal, state or local
government and any other non-government funded third-party payor programs to
which the Parent or any Subsidiary is subject.
 
“Medicare” means that government-sponsored entitlement program under Title
XVIII, P.L.  89-87, of the Social Security Act, which provides for a health
insurance system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq.  of Title 42 of the United States Code, as amended, and
any statute succeeding thereto.
 
“Medicare Advantage Organization” means a public or private entity organized and
licensed by a State as a risk-bearing entity (with the exception of
provider-sponsored organizations receiving waivers) that is certified by CMS as
meeting the Medicare Advantage contract requirements.
 
“Medicare Regulations” means, collectively, (a) all Federal statues (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statues succeeding thereto and (b) all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including CMS, the OIG, HHS or any person
succeeding to the functions of any of the foregoing) promulgated pursuant to or
in connection with any of the foregoing having the force of law, as each may be
amended, supplemented or otherwise modified from time to time.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“NAIC” means the National Association of Insurance Commissioners.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Parent
and its Subsidiaries to any of the Lenders, the Administrative Agent, the
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Credit Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.
 
“OIG” means the Office of Inspector General of HHS and any successor thereof.
 
 
15

--------------------------------------------------------------------------------

 


“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
 
“Parent” means WellCare Health Plans, Inc., a Delaware corporation.
 
“Participant” has the meaning set forth in Section 9.04.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” shall have the meaning assigned to such term in clause
(i) of Section 6.04.
 
“Permitted Investments” means:
 
(a)           investments in cash;
 
(b)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America or any
member State of the European Union (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the United States of
America or any member State of the European Union);
 
(c)           marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof rated at the date of acquisition, at least “BBB-” by S&P
or at least “Baa3” by Moody’s and for which an active trading market exists and
price quotations are available;
 
(d)           investments in (i) commercial paper maturing within 270 days from
the date of acquisition thereof and rated, at such date of acquisition, at least
“A1” by S&P or at least “P1” by Moody’s and (ii) other debt securities rated, at
the date of acquisition, at least “BBB-” by S&P or at least “Baa3” by Moody’s
and for which an active trading market exists and price quotations are
available;
 
(e)           demand deposit accounts, in certificates of deposit, banker’s
acceptances and time deposits maturing not more than one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the Administrative Agent or any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof or the District of Columbia;
 
(f)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (b) above and entered into with
a financial institution satisfying the criteria of clause (e) above;
 
(g)           investments in money market mutual funds compliant with Rule 2a-7
of the Investment Company Act of 1940, as amended; and
 
(h)           other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing.


 
16

--------------------------------------------------------------------------------

 
 
(i)           investments by an HMO Subsidiary or Insurance Subsidiary in all
cases of the types and in the amounts (i) that qualify as “Admitted Assets” (or
the substantive equivalent thereof under the laws of the relevant jurisdiction)
as determined by such HMO Subsidiary or Insurance Subsidiary’s Primary
Regulator, (ii) in the case of jurisdictions outside the United States, assets
that are permissible investments for such HMO Subsidiary or Insurance Subsidiary
pursuant to the regulatory regime administered by the Primary Regulator and
(iii) that at the time such investment was made qualified as “Admitted Assets”
(or the substantive equivalent thereof under the laws of the relevant
jurisdiction) as determined by such HMO Subsidiary or Insurance Subsidiary’s
Primary Regulator at such time, but no longer qualify as “Admitted Assets” (or
the substantive equivalent thereof under the laws of the relevant jurisdiction),
provided that the aggregate value of Investments permitted to be outstanding at
any one time in reliance on this clause (iii) shall not exceed an amount equal
to ten percent (10%) of the aggregate total fair market value of all “Admitted
Assets” (or the substantive equivalent thereof under the laws of the relevant
jurisdiction) as determined by such HMO Subsidiary or Insurance Subsidiary’s
Primary Regulator, in each case measured as of the most recently completed
fiscal quarter for which financial statements prepared in accordance with
statutory accounting standards are available.
 
“Person” or “person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Primary Regulator” means the state regulator having primary jurisdiction over
the relevant HMO Subsidiary or Insurance Subsidiary.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such covenant or test after giving effect to (a) any
proposed Permitted Acquisition or (b) any Asset Sale of a Subsidiary or
operating entity for which historical financial statements for the relevant
period are available (including pro forma adjustments arising out of events
which are directly attributable to the proposed Permitted Acquisition or Asset
Sale, are factually supportable and are expected to have a continuing impact, in
each case as determined on a basis consistent with Article 11 of Regulation S-X
of the Securities Act of 1933, as amended, as interpreted by the Staff of the
Securities and Exchange Commission, and as certified by a Financial Officer of
the Parent) using, for purposes of determining such compliance, the historical
financial statements of all entities or assets so acquired or sold and the
consolidated financial statements of the Parent and the Subsidiaries which shall
be reformulated as if such Permitted Acquisitions or Asset Sale, and all other
Permitted Acquisitions or Asset Sales that have been consummated during the
period, and any Indebtedness or other liabilities incurred in connection with
any such Permitted Acquisitions had been consummated and incurred at the
beginning of such period.
 
“Pro Forma Compliance” means, at any date of determination, that the Parent
shall be in pro forma compliance with the covenants set forth in Sections 6.11,
6.12 and 6.13 as of the date of such determination or the last day of the most
recently completed fiscal quarter, as the case may be (computed


 
17

--------------------------------------------------------------------------------

 
 
by reference to (a) balance sheet amounts as of the date of the most recent
balance sheet available and (b) income statement amounts for the most recently
completed period of four consecutive fiscal quarters for which financial
statements shall have been delivered to the Administrative Agent and calculated
on a Pro Forma Basis in respect of the event giving rise to such determination).
 
“Register” has the meaning set forth in Section 9.04.
 
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
 
“Required Advance” means an advance required by HMO Regulators to be made by
Borrower or any of its Subsidiaries to a Contract Provider.
 
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing at least 66 2/3% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.
 
“Requirement of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law (including all applicable
HMO Regulations, Insurance Regulations, Medicare Regulations and Medicaid
Regulations).
 
“Responsible Officer” of any person means any executive officer or Financial
Officer of such person and any other officer or similar official thereof
responsible for the administration of the obligations of such person in respect
of this Agreement.
 
“Restricted Indebtedness” means Indebtedness of the Parent or any Subsidiary the
payment, prepayment, repurchase or defeasance of which is restricted under
Section 6.09.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of or
otherwise with respect to any Equity Interests in the Parent or any Subsidiary
or any option, warrant or other right to acquire any such Equity Interests in
the Parent or any Subsidiary.


 
18

--------------------------------------------------------------------------------

 
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
 
“Revolving Loan” means a Loan made pursuant to Section 2.01.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.
 
“SAP” means, with respect to each HMO Subsidiary (other than a Designated HMO
Subsidiary), the statutory accounting principles and procedures prescribed or
permitted by applicable HMO Regulations for such HMO Subsidiary, applied on a
consistent basis as interpreted by the state in which the applicable HMO
Subsidiary operates and (ii) with respect to each Insurance Subsidiary (other
than a Designated Insurance Subsidiary), the statutory accounting principles and
procedures prescribed or permitted by applicable Insurance Regulations for such
Insurance Subsidiary, applied on a consistent basis, as interpreted by the state
in which the applicable Insurance Subsidiary operates.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates.
 
“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of the Parent and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and Affiliate of such Lender that is a party to Swap
Agreements or and Banking Services Agreements entered into with such Person by
the Parent or any Subsidiary, (iv) each indemnified party under Section 9.03 in
respect of the obligations and liabilities of the Borrowers to such Person
hereunder and under the other Loan Documents, and (v) their respective
successors and (in the case of a Lender, permitted) transferees and assigns.
 
“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, between the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document), or any other Person, as
the same may be amended, restated or otherwise modified from time to time.
 
“Senior Officers” means the President, Chief Executive Officer, General Counsel,
Chief Compliance Officer, Executive Chairman, Chief Financial Officer,
Treasurer, Chief Accounting Officer and any other executive officer listed as
such in the Parent’s annual report on Form 10-K as most recently filed with the
SEC.
 
“Social Security Act” means the Social Security Act of 1965 as set forth in
Title 42 of the United States Code, as amended, and any successor statute
thereto, as interpreted by the rules and regulations issued thereunder, in each
case as in effect from time to time.  References to sections of the Social
Security Act shall be construed to refer to any successor sections.
 
 
19

--------------------------------------------------------------------------------

 
 
“Special Committee” means the special committees of the Board of Directors of
the Parent that are referred to in Part I, Item. 3 of the Parent’s Annual Report
on Form 10-K for the fiscal year ended December 31, 2009.
 
“Statutory Net Worth” means, with respect to any HMO Subsidiary or any Insurance
Subsidiary (other than a Designated HMO Subsidiary or a Designated Insurance
Subsidiary), as of the end of any fiscal year, the difference between (a) total
admitted assets and (b) total liabilities, in each case as calculated according
to the applicable state’s interpretation of SAP in the applicable jurisdiction
as most recently reported to the applicable jurisdiction for such fiscal year.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by the Board to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board), expressed in the
case of each such requirement as a decimal.  Such reserve, liquid asset, fees or
similar requirements shall include those imposed pursuant to Regulation D of the
Board.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve, liquid asset, fee or similar requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under any applicable law, rule or regulation,
including Regulation D of the Board.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve, liquid asset or similar requirement.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of the Parent.
 
“Subsidiary Guarantor” means each Subsidiary, other than any Subsidiary that is
a Foreign Subsidiary, an Immaterial Subsidiary, Designated HMO Subsidiary, a
Designated Insurance Subsidiary, an Insurance Subsidiary or an HMO Subsidiary
(provided, that any HMO Subsidiary that has provided a Guarantee of any
Indebtedness of the Parent or any other Subsidiary shall, so long as such
Guarantee remains in effect, be a Subsidiary Guarantor).
 
“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor party thereto, as amended, restated, supplemented or otherwise
modified from time to time.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that, for the avoidance of
doubt, no employee benefit plan, phantom stock or similar plan or agreement
providing for payments only on account of services provided


 
20

--------------------------------------------------------------------------------

 
 
by current or former directors, officers, employees or consultants of the Parent
or the Subsidiaries shall be a Swap Agreement.
 
“Swap Obligations” means any and all obligations of the Parent or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total  Swingline Exposure
at such time.
 
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.05.
 
“Synthetic Lease” means, as to any person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for U.S. federal income tax purposes, other than any such lease under
which such person is the lessor.
 
“Synthetic Lease Obligations” means, as to any person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.
 
“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which the Parent or any Subsidiary is or
may become obligated to make (a) any payment in connection with a purchase by
any third party from a person other than the Parent or any Subsidiary of any
Equity Interest or Restricted Indebtedness or (b) any payment (other than on
account of a permitted purchase by it of any Equity Interest or Restricted
Indebtedness) the amount of which is determined by reference to the price or
value at any time of any Equity Interest or Restricted Indebtedness; provided
that no phantom stock or similar plan providing for payments only to current or
former directors, officers or employees of the Parent or the Subsidiaries (or to
their heirs or estates) shall be deemed to be a Synthetic Purchase Agreement.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Total Liabilities” means, as of any date of determination, the total
liabilities of the Company and its Subsidiaries on such date determined in
accordance with GAAP.
 
“Total Debt” means, at any time, the total Indebtedness of the Parent and the
Subsidiaries determined on a consolidated basis in accordance with GAAP after
eliminating all intercompany items, at such time, excluding Indebtedness under
letters of credit to the extent such letters of credit are Cash Collateralized
and payments due under a settlement of any litigation existing on the Effective
Date and disclosed to the Administrative Agent.


 
21

--------------------------------------------------------------------------------

 
 
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
 
“TRICARE” means the United States Department of Defense health care program for
service families, including TRICARE Prime, TRICARE Extra and TRICARE Standard,
and any successor to or predecessor thereof (including CHAMPUS).
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
 
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
 
“USA Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
 
“WCGHM” means WCG Health Management, Inc., a Delaware corporation.
 
“Wholly-Owned” means, with respect to a Subsidiary of any Person, all of the
outstanding Equity Interests of which Subsidiary (other than any director’s
qualifying shares or shares owned by foreign nationals to the extent mandated by
applicable law) is owned by such Person or one or more Wholly-Owned Subsidiaries
of such Person.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“WMG” means The WellCare Management Group, Inc., a New York corporation.
 
“WMG Guarantee Arrangement” means the guarantee arrangement by which WMG
maintains, in accordance with applicable HMO Regulations, at least $50,000,000
in assets.
 
SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 
SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and


 
22

--------------------------------------------------------------------------------

 
 
“including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Parent notifies the Administrative Agent that the Parent requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Parent that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision  amended in accordance herewith.  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Parent or any Subsidiary
at “fair value”, as defined therein.
 
SECTION 1.05.  Pro Forma and other Calculations.  With respect to any period
during which any Permitted Acquisition or Asset Sale of the type described in
clause (b) of the definition of the term “Pro Forma Basis” occurs as permitted
pursuant to the terms hereof, the Cash Flow Leverage Ratio and the Balance Sheet
Leverage Ratio shall be calculated with respect to such period (and, to the
extent applicable, subsequent periods) and such Permitted Acquisition or Asset
Sale on a Pro Forma Basis.  Calculations that involve the determination of
Consolidated Net Income, Consolidated EBITDA and consolidated shareholders’
equity shall be made in accordance with GAAP on the basis of the consolidated
balance sheet and income statement most recently available.
 
 
ARTICLE II
 
The Credits
 
SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrowers in Dollars
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) the sum of the total Revolving Credit
Exposures exceeding the Aggregate Commitment.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans.


 
23

--------------------------------------------------------------------------------

 
 
SECTION 2.02.  Loans and Borrowings.  (a)  Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.  Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.
 
(b)  Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the relevant Borrower may request
in accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan (and in the case of an
Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to
such Affiliate to the same extent as to such Lender); provided that any exercise
of such option shall not affect the obligation of the relevant Borrower to repay
such Loan in accordance with the terms of this Agreement.
 
(c)  Each Eurodollar Revolving Borrowing shall be in an aggregate amount that is
an integral multiple of $1,000,000 and not less than $5,000,000 and each ABR
Revolving Borrowing shall be in an aggregate amount that is an integral multiple
of $1,000,000 and not less than $5,000,000; provided that a Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Aggregate Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e).  Each Swingline Loan shall be
in an amount that is an integral multiple of $500,000 and not less than
$1,000,000 (or, if less, the entire unused balance of the Aggregate Commitment
or the amount required to finance the reimbursement of an LC Disbursement)
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten (10)
Eurodollar Revolving Borrowings outstanding.
 
(d)  Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
 
SECTION 2.03.  Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the applicable Borrower, or the Parent on behalf of the applicable
Borrower, shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City
time, three (3) Business Days before the date of the proposed Borrowing or (b)
in the case of an ABR Borrowing, not later than 12:00 noon, New York City time,
one (1) Business Day before the date of the proposed Borrowing; provided that
any such notice of an ABR Revolving Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing.  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request substantially in the form of Exhibit B hereto approved by the
Administrative Agent and signed by the applicable Borrower, or the Parent on
behalf of the applicable Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
 
(i)  the aggregate amount of the requested Borrowing;
 
(ii)  the date of such Borrowing, which shall be a Business Day;
 
(iii)  whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;


 
24

--------------------------------------------------------------------------------

 
 
(iv)  in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(v)  the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.
 
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
 
SECTION 2.04.  Intentionally Omitted.
 
SECTION 2.05.  Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans in Dollars to
the Borrowers from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $5,000,000
or (ii) the sum of the total Revolving Credit Exposures exceeding the Aggregate
Commitment; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Swingline Loans.
 
(b)  To request a Swingline Loan, the applicable Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline
Loan.  The Administrative Agent will promptly advise the Swingline Lender of any
such notice received from a Borrower.  The Swingline Lender shall make each
Swingline Loan available to the applicable Borrower by means of a credit to the
general deposit account of such Borrower with the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.
 
(c)  The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding.  Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate.  Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans.  Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.07 with respect to Loans made by such Lender (and Section 2.07
shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Administrative Agent shall promptly pay to the 
 
 
25

--------------------------------------------------------------------------------

 
 
Swingline Lender the amounts so received by it from the Lenders.  The
Administrative Agent shall notify the Borrowers of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from any
Borrower (or other party on behalf of any Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to any Borrower for any
reason.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve any Borrower of any default in the payment thereof.
 
SECTION 2.06.  Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Borrowers may request the issuance of Letters
of Credit denominated in Dollars for their own account, or for the account of
any of their Subsidiaries, in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time during the
Availability Period.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by any Borrower to, or
entered into by any Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
 
(b)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit.  If requested by the Issuing Bank, the applicable
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit.  A Letter
of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the
applicable Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the amount of the
LC Exposure shall not exceed $10,000,000 and (ii) the sum of the total Revolving
Credit Exposures shall not exceed the Aggregate Commitment.
 
(c)  Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date; provided that any Letter of
Credit with a one-year tenor may expire on the date that is no later than twelve
months after the Maturity Date if the Company has cash collateralized 105% of
the LC Exposure pursuant to arrangements satisfactory to the Administrative
Agent at least fifteen (15) days prior to the Maturity Date.
 
(d)  Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the


 
26

--------------------------------------------------------------------------------

 
 
 Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
applicable Borrower for any reason.  Each Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.
 
(e)  Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent in Dollars the amount equal
to such LC Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if such Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., New York City time, on such date, or,
if such notice has not been received by such Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that such Borrower receives such notice; provided
that, if such LC Disbursement is not less than $1,000,000, such Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount of such LC Disbursement and,
to the extent so financed, such Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan.  If the applicable Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from such Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from such Borrower, in the same manner as provided in Section
2.07 with respect to Loans made by such Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from any Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve applicable Borrower of its
obligation to reimburse such LC Disbursement.
 
(f)  Obligations Absolute.  Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against,


 
27

--------------------------------------------------------------------------------

 
 
such Borrower’s obligations hereunder.  Neither the Administrative Agent, the
Lenders nor the Issuing Bank, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by the Borrowers
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination.  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(g)  Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrowers by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve any Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
 
(h)  Interim Interest.  If the Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if such Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall
apply.  Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.
 
(i)  Replacement of the Issuing Bank.  The Issuing Bank may be replaced at any
time by written agreement among the Borrowers, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank.  At the
time any such replacement shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a


 
28

--------------------------------------------------------------------------------

 
 
party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
 
(j)  Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrowers receive notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing at least 66 2/3% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
amount of the LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in clause (g) or (h) of
Section 7.01.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrowers hereby grant
the Administrative Agent a security interest in the LC Collateral
Account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrowers’ risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
at least 66 2/3% of the total LC Exposure), be applied to satisfy other Secured
Obligations.  If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three (3) Business Days after all Events of Default have been
cured or waived.
 
SECTION 2.07.  Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that Swingline Loans shall be made as provided in Section 2.05.  The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the amounts so received, in like funds, to an account of such
Borrower designated by such Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
 
(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on


 
29

--------------------------------------------------------------------------------

 
 
 interbank compensation or (ii) in the case of such Borrower, the interest rate
applicable to ABR Loans.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
 
SECTION 2.08.  Interest Elections.  (a)  Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Revolving Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request.  Thereafter, the relevant Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section.  A Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.  This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.
 
(b)  To make an election pursuant to this Section, a Borrower, or the Parent on
its behalf, shall notify the Administrative Agent of such election by telephone
by the time that a Borrowing Request would be required under Section 2.03 if
such Borrower were requesting a Revolving Borrowing of the Type resulting from
such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the relevant Borrower, or the Parent on its behalf.  Notwithstanding
any contrary provision herein, this Section shall not be construed to permit any
Borrower to elect an Interest Period for Eurodollar Loans that does not comply
with Section 2.02(d).
 
(c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.
 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 
                (d)  Promptly following receipt of an Interest Election Request,
the Administrative Agent shall advise each Lender of the details thereof and of
such Lender’s portion of each resulting Borrowing.
 
 
30

--------------------------------------------------------------------------------

 
 
(e)  If the relevant Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrowers, then,
so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Revolving Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
 
SECTION 2.09.  Termination and Reduction of Commitments.  (a)  Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
 
(b)  The Parent may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
or if less the entire unused balance of the Aggregate Commitment as of such date
and (ii) the Parent shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures would exceed the
Aggregate Commitment.
 
(c)  The Parent shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Parent pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Parent may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Parent (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.
 
SECTION 2.10.  Repayment of Loans; Evidence of Debt.  (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
such  Borrower on the Maturity Date and (ii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Maturity
Date and the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least five Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, the Borrowers shall repay all Swingline Loans then outstanding.
 
(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c)  The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.


 
31

--------------------------------------------------------------------------------

 
 
(d)  The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
(e)  Any Lender may request that Loans made by it to any Borrower be evidenced
by a promissory note.  In such event, the relevant Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if any such promissory note is a registered note, to such payee and
its registered assigns).
 
SECTION 2.11.  Prepayment of Loans.  (a) Any Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with the provisions of this Section
2.11.  The applicable Borrower, or the Parent on behalf of the applicable
Borrower, shall notify the Administrative Agent (and, in the case of prepayment
of a Swingline Loan, the Swingline Lender) by telephone (confirmed by telecopy)
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Revolving Borrowing, not later than 11:00 a.m., New York City time, three (3)
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Revolving Borrowing, not later than 11:00 a.m., New York City time, on
the date of prepayment or (iii) in the case of prepayment of a Swingline Loan,
not later than 12:00 noon, New York City time, on the date of prepayment.  Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09.  Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section
2.02.  Each prepayment of a Revolving Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.  Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to Section 2.16.
 
(b)  If, at any time, the sum of the aggregate amount of all of the Revolving
Credit Exposures exceeds the Aggregate Commitment, the Borrowers shall
immediately repay Borrowings or cash collateralize LC Exposure in an account
with the Administrative Agent pursuant to Section 2.06(j), as applicable, in an
aggregate principal amount sufficient to cause the aggregate amount of all
Revolving Credit Exposures to be less than or equal to the Aggregate Commitment.
 
SECTION 2.12.  Fees.  (a)  The Borrowers agree to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount of the Available Revolving Commitment of
such Lender during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such commitment fee shall continue to accrue on the daily
amount of such Lender’s Revolving Credit Exposure from and including the date on
which its Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure.  Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date
 
 
32

--------------------------------------------------------------------------------

 
 
on which the Commitments terminate, commencing on the first such date to occur
after the date hereof; provided that any commitment fees accruing after the date
on which the Commitments terminate shall be payable on demand.  All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
 
(b)  The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank for its own account a fronting fee, which
shall accrue at the rate of 0.25% per annum on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by the Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees and
commissions with respect to the issuance, amendment, cancellation, negotiation,
transfer, presentment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Unless otherwise specified above,
participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third (3rd) Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand.  Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
(c)  The Parent agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Parent and the Administrative Agent.
 
(d)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.
 
SECTION 2.13.  Interest.  (a)  The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
 
(b)  The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(c)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.


 
33

--------------------------------------------------------------------------------

 
 
(d)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Revolving
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.
 
(e)  All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.14.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
 
(b)  the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
 
then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective and any such Eurodollar Borrowing
shall be repaid on the last day of the then current Interest Period applicable
thereto and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
 
SECTION 2.15.  Increased Costs.  (a)  If any Change in Law shall:
 
(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or
 
(ii)  impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;


 
34

--------------------------------------------------------------------------------

 
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or of maintaining its
obligation to make any such Loan or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder, whether of principal, interest or otherwise, then the
applicable Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
 
(b)  If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the applicable Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.
 
(c)  A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Parent and shall be conclusive absent manifest
error.  The Parent shall pay, or cause the other Borrowers to pay, such Lender
or the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d)  Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Parent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11 and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Parent pursuant to Section 2.19, then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event.  Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue,


 
35

--------------------------------------------------------------------------------

 
 
 for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in Dollars of a comparable amount and
period from other banks in the eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the applicable Borrower and shall
be conclusive absent manifest error.  The applicable Borrower shall pay such
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
 
SECTION 2.17.  Taxes.  (a)  Any and all payments by or on account of any
obligation of each Borrower hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if any
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower shall make
such deductions and (iii) such Borrower shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.
 
(b)  In addition, each Borrower shall pay any Other Taxes related to such
Borrower and imposed on or incurred by the Administrative Agent, a Lender or the
Issuing Bank to the relevant Governmental Authority in accordance with
applicable law.
 
(c)  The relevant Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within fifteen (15) days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of such Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Parent by a Lender or the Issuing
Bank, or by the Administrative Agent on its own behalf or on behalf of a Lender
or the Issuing Bank, shall be conclusive absent manifest error.
 
(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Borrower to a Governmental Authority, such Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e)  Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to such Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by such Borrower as will permit such
payments to be made without withholding or at a reduced rate.
 
(f)  If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrowers or with respect to which a Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay


 
36

--------------------------------------------------------------------------------

 
 
over such refund to such Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that such Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
any Borrower or any other Person.
 
SECTION 2.18.  Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.
 
(a)  Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 10 South Dearborn Street, Chicago, Illinois 60603, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in Dollars.
 
(b)  Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Parent) or (ii) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from any Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from any Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans, unreimbursed LC Disbursements, Banking Services Obligations and Swap
Obligations ratably, fifth, to pay an amount to the Administrative Agent equal
to one hundred two percent (102%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations, and sixth, to
the payment of any other Secured Obligation due to the Administrative Agent or
any Lender by any Borrower.  Notwithstanding anything to the contrary contained
in this Agreement, unless so directed by the Parent, or unless a Default is in
existence, none of the Administrative Agent or any Lender shall apply any
payment which it receives to any Eurodollar Loan of a Class, except (a) on the
expiration date of the Interest Period applicable to any such Eurodollar Loan or
(b) in the event, and only to the extent, that there are no outstanding ABR
Loans of the same Class and, in any event, the Borrowers shall pay the break
funding payment required in accordance with Section 2.16.  The Administrative
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Secured Obligations.


 
37

--------------------------------------------------------------------------------

 
 
(c)  At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to Section
9.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of Borrowings made hereunder whether made following a request by a
Borrower (or the Parent on behalf of a Borrower) pursuant to Section 2.03 or a
deemed request as provided in this Section or may be deducted from any deposit
account of such Borrower maintained with the Administrative Agent.  Each
Borrower hereby irrevocably authorizes (i) the Administrative Agent to make a
Borrowing for the purpose of paying each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including Swingline
Loans) and that all such Borrowings shall be deemed to have been requested
pursuant to Sections 2.03 or 2.05, as applicable and (ii) the Administrative
Agent to charge any deposit account of the relevant Borrower maintained with the
Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents.
 
(d)  If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Parent or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).  Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
 
(e)  Unless the Administrative Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due.  In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
 
38

--------------------------------------------------------------------------------

 
 
(f)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.
 
SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.  (a)  If (i) any
Lender requests compensation under Section 2.15, or (ii) any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or (iii) any
Lender becomes a Defaulting Lender, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)  If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Parent may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Parent shall have received the prior written
consent of the Administrative Agent (and if a Commitment is being assigned, the
Issuing Bank), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Parent (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent to require such  assignment and delegation
cease to apply.
 
SECTION 2.20.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)  fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
 
(b)  the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 9.02); provided


 
39

--------------------------------------------------------------------------------

 
 
that any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender which affects such Defaulting Lender differently than
other affected Lenders shall require the consent of such Defaulting Lender;
 
(c)  if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:
 
(i)  all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages  but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 4.02 are
satisfied at such time;
 
(ii)  if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Parent shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.06(j) for so long as such
LC Exposure is outstanding;
 
(iii)  if the Parent cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to this Section 2.20(c), the Parent shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv)  if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to this Section 2.20(c), then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or
 
(v)  if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.20(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all letter of
credit fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Bank until such LC Exposure
is cash collateralized and/or reallocated; and
 
(d)  so long as any Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the Parent
in accordance with Section 2.20(c), and participating interests in any such
newly issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.20(c)(i) (and Defaulting Lenders shall not participate therein).
 
In the event that the Administrative Agent, the Parent, the Issuing Bank and the
Swingline Lender each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.


 
40

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
Representations and Warranties
 
Each of the Borrowers represents and warrants to the Administrative Agent, the
Issuing Bank and each Lender that:
 
SECTION 3.01.  Organization; Powers.  The Parent and each Subsidiary (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite corporate, partnership
or limited liability company (as applicable) power and authority to own its
property and assets and to carry on its business as now conducted and as
proposed to be conducted, (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the power and authority to execute, deliver
and perform its obligations under each of the Loan Documents to which it is a
party and each other agreement or instrument contemplated thereby to which it is
or will be a party and, in the case of any Borrower, to borrow hereunder.
 
SECTION 3.02.  Authorization.  The execution, delivery and performance by each
Loan Party of each of the Loan Documents to which it is a Party and the
transactions contemplated thereby (including the borrowings hereunder) (a) have
been duly authorized by all requisite corporate (or other organizational) and
(b) will not (i) violate (A) the certificate or articles of incorporation, any
membership or operating agreement, or other constitutive documents or by-laws of
the Parent or any Subsidiary, (B) any provision of law, statute, rule or
regulation applicable to the Loan Parties, or any order of any Governmental
Authority or (C) any provision of any indenture, material agreement or other
material instrument to which the Parent or any Subsidiary is a party or by which
any of them or any of their property is or may be bound (other than any
indenture, material agreement or other material instrument that will be
terminated on or prior to the Effective Date) except, in the case of clause (B)
and (C) above as related to Subsidiaries that are not Loan Parties to the extent
such violation could not reasonably be expected to have a Material Adverse
Effect, (ii) be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under, or give rise to any right
to accelerate or to require the prepayment, repurchase or redemption of any
obligation under any such indenture, material agreement or other material
instrument (other than any indenture, material agreement or other material
instrument that will be terminated on or prior to the Effective Date) except, as
related to Subsidiaries that are not Loan Parties, to the extent such conflict
or breach could not reasonably be expected to have a Material Adverse Effect,
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by the Parent or any
Subsidiary (other than Liens permitted pursuant to Section 6.02 and any Lien
created hereunder or under the Collateral Documents) or (iv) result in a
suspension or revocation of, or limitation on, any material certificate of
authority, license, permit, authorization or other approval applicable to the
business, operations or properties of the Parent or any Subsidiary to the extent
such suspension, revocation or limitation is material to the business of the
Parent and its Subsidiaries, taken as a whole, or materially adversely affect
the ability of the Parent and its Subsidiaries, taken as a whole, to participate
in, or contract with, any material Medical Reimbursement Program.
 
SECTION 3.03.  Enforceability.  This Agreement has been duly executed and
delivered by each Borrower and constitutes, and each other Loan Document when
executed and delivered by the each Loan Party party thereto will constitute, a
legal, valid and binding obligation of such Loan Party enforceable against such
Loan Party in accordance with its terms except as such enforceability may be


 
41

--------------------------------------------------------------------------------

 
 
limited by bankruptcy, insolvency, moratorium, reorganization or other similar
laws affecting creditors rights generally and except as enforceability may be
limited by general principle of equity and an implied covenant of good faith.
 
SECTION 3.04.  Governmental Approvals.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution, delivery or performance
by, or enforcement against, the Borrowers of this Agreement or any other Loan
Document, except for (a) the filing of UCC financing statements and filings with
the United States Patent and Trademark Office and the United States Copyright
Office and (b) approvals, consents, exemptions, authorizations, other actions
by, or notices to, or filings with, any Governmental Authority of competent
jurisdiction or any other Person that have been given, taken, or made or are in
full force and effect.
 
SECTION 3.05.  Financial Condition; No Material Adverse Change.  The Parent has
heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2009 reported on by Deloitte & Touche, LLP,
independent public accountants.  Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Parent and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP.
 
SECTION 3.06.  No Material Adverse Change.  Other than as set forth in Schedule
3.06 with respect to matters in effect on the Effective Date, no event, change
or condition has occurred that has had, or could reasonably be expected to have,
a material adverse effect on the business, assets, operations, financial
condition of the Parent and the Subsidiaries, taken as a whole, since December
31, 2009.
 
SECTION 3.07.  Title to Properties; Possession Under Leases.  (a) Each of the
Parent and its Subsidiaries has good and legal title to, or valid leasehold
interests in, or valid licensed rights in, all its material properties and
assets, except for minor defects in title that do not interfere with its ability
to conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes.  All such material properties and assets are
free and clear of Liens, other than Liens expressly permitted by Section 6.02.
 
(b)  Each of the Parent and the Subsidiaries has complied in all material
respects with all obligations under all material leases to which it is a party
and all such leases are in full force and effect.
 
SECTION 3.08.  Subsidiaries.  Schedule 3.08 sets forth as of the Effective Date
a list of all Subsidiaries and the percentage ownership interest of the Parent
and each Subsidiary therein.  The Subsidiary Guarantors, the Insurance
Subsidiaries, the Immaterial Subsidiaries and the HMO Subsidiaries listed on
Schedule 3.08 are designated as such.  The shares of capital stock or other
ownership interests in the Subsidiaries set forth on Schedule 3.08 are fully
paid and non-assessable and are owned by the Parent or a Subsidiary, directly or
indirectly, free and clear of all Liens (other than non-consensual Liens
permitted under this Agreement).
 
SECTION 3.09.  Litigation; Compliance with Laws.  (a) Except as set forth on
Schedule 3.09, there are no actions, suits; investigations or proceedings at law
or in equity or by or before any Governmental Authority now pending or, to the
knowledge of any Borrower, threatened against or affecting the Parent or any
Subsidiary or any business, property or rights of any such person (i) that
involve any Loan Document or the Transactions or (ii) that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.


 
42

--------------------------------------------------------------------------------

 
 
(b)  Since the date of this Agreement, there has been no change in the status of
the matters disclosed on Schedule 3.09 that, individually or in the aggregate,
has resulted in, or have materially increased the likelihood of, a Material
Adverse Effect.
 
(c)  None of the Parent or any Subsidiary or any of their respective material
properties or assets is in violation of, nor will the continued operation of
their material properties and assets as currently conducted violate, any law,
rule or regulation applicable to the Parent or any Subsidiary (including any
zoning, building, ordinance, code or approval or any building permits where such
violation or default would be material to the Parent and its Subsidiaries, taken
as a whole), or is in default with respect to any judgment, writ, injunction,
decree or order applicable to the Parent or any Subsidiary of any Governmental
Authority, in each case where such violation or default could reasonably be
expected to result in a Material Adverse Effect.  Without limiting the
foregoing, (i) none of the Parent or any Subsidiary currently participating in
any Medical Reimbursement Program, nor, to the knowledge of any Borrower, any
individual currently employed by any of the foregoing, could reasonably be
expected to have criminal culpability or to be excluded from participation in
any Medical Reimbursement Program for corporate or, to the best of the Parent’s
knowledge, individual, act or omission to act, (ii) to the best of the Parent’s
knowledge, no executive officer continues to be employed by the Parent or any
Subsidiary who could reasonably be expected to have individual culpability for
matters under investigation by the OIG or any other Governmental Authority
unless such officer has been, within a reasonable period of time after discovery
of such actual or potential culpability, either suspended or removed from
positions of responsibility related to those activities under challenge by the
OIG or such other Governmental Authority, and (iii) current billing policies,
arrangements, protocols and instructions of each of the Parent and the
Subsidiaries comply in all material respects with requirements of Medical
Reimbursement Programs and are currently administered by properly trained
personnel.  To the knowledge of the Senior Officers of the Parent , none of the
Parent or any Subsidiary, nor any of their current respective officers,
directors or employees, have engaged in any material activities that constitute
prohibited acts of fraud under Medicare Regulations or under Medicaid
Regulations where such activities have resulted, or the Parent has reasonably
determined in good faith it could reasonably be expected to result, in a
Material Adverse Effect and the Parent has not taken action within a reasonable
period of time after discovery of such activities, to suspend or remove such
persons from responsibilities relating to such activities or to ensure that such
activities are no longer reasonably expected to result in a Material Adverse
Effect.
 
SECTION 3.10.  Agreements.  None of the Parent or any Subsidiary is in default
in any manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 3.11.  Federal Reserve Regulations.  (a) None of the Parent or any
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of buying or carrying Margin Stock.
 
(b)  No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, the provisions of the
Regulations of the Board, including Regulation T, U or X.
 
SECTION 3.12.  Investment Company Act.  None of the Parent or any Subsidiary is
required to register as an “investment company” as defined in the Investment
Company Act of 1940, as amended.


 
43

--------------------------------------------------------------------------------

 
 
SECTION 3.13.  Tax Returns.  Each of the Parent and the Subsidiaries has filed
or caused to be filed all Federal and material state, local and foreign tax
returns and has paid or caused to be paid all taxes due and payable by it and
all assessments received by it, except taxes or assessments that are being
contested in good faith by appropriate proceedings and for which the Parent or
such Subsidiary, as applicable, shall have set aside on its books adequate
reserves.
 
SECTION 3.14.  No Material Misstatements.  None of any information, report,
financial statement, exhibit or schedule (other than forward-looking statements
and projections) furnished by any Borrower to the Administrative Agent or any
Lender in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto when taken together contained, contains
any material misstatement of fact or omitted, omits to state any material fact
necessary to make the statements contained herein or therein, in the light of
the circumstances under which they were made, not misleading; provided that
neither the Parent nor any of its Subsidiaries shall be deemed to have knowledge
of (a) any information in the possession of the Special Committee or (b) any
information in the possession of such federal and state agencies and other
regulatory agencies and organizations regarding the Investigation, in each case,
unless and until such time as such information has been communicated or
otherwise delivered by the Special Committee, such federal or state agency, or
other regulatory agency or organization, as applicable, to the Parent or any of
its Subsidiaries (whether to the board of directors (excluding members of the
Special Committee) of the Parent, the management of the Parent or otherwise);
provided that to the extent any such information, report, financial statement,
exhibit or schedule was based upon or constitutes a forecast or projection, each
of the Borrowers represents only that it acted in good faith and utilized
reasonable assumptions and due care in the preparation of such information,
report, financial statement, exhibit or schedule.
 
SECTION 3.15.  Employee Benefit Plans.  Each of the Parent and its ERISA
Affiliates is in compliance with the applicable provisions of ERISA and the Code
and the regulations and published interpretations thereunder, except to the
extent the failure to comply could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.  No ERISA Event
has occurred or is reasonably expected to occur that, when taken together with
all other such ERISA Events, could reasonably be expected to result in a
Material Adverse Effect.  The present value of all benefit liabilities under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the last annual valuation date
applicable thereto, exceed by more than $3,000,000 the fair market value of the
assets of such Plan, and the present value of all benefit liabilities of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the last annual valuation
dates applicable thereto, exceed by more than $8,000,000 the fair market value
of the assets of all such underfunded Plans.
 
SECTION 3.16.  Environmental Matters.  (a) Except as set forth in Schedule 3.16
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Parent or any Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
(b)  Since the date of this Agreement, there has been no change in the status of
the matters disclosed on Schedule 3.16 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
 
SECTION 3.17.  Insurance.  Schedule 3.17 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of the Parent
and the Subsidiaries as of


 
44

--------------------------------------------------------------------------------

 
 
the Effective Date.  As of the Effective Date, such insurance is in full force
and effect and all premiums have been duly paid.  Except for self-insurance on
terms consistent with industry practice, the properties of the Parent and the
Subsidiaries are adequately insured in all material respects with financially
sound and reputable insurance companies not Affiliates of the Parent, but only
to the extent and in such amounts, and with such deductibles and covering such
risks, as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Parent or the applicable
Subsidiary operates.
 
SECTION 3.18.  Collateral Documents.  Except as otherwise contemplated by the
Security Agreement, (a) the Security Agreement, upon execution and delivery
thereof by the parties thereto, will create in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, a valid security interest
in the Collateral (as defined in the Security Agreement) and (i) when the Pledge
Securities (as defined in the Security Agreement) pledged pursuant to the
Security Agreement are delivered to the Administrative Agent, the Lien created
under the Security Agreement shall constitute a fully perfected first priority
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Pledge Securities, and (ii) when financing statements in
appropriate form are filed in the offices specified on Schedule 3.18(a), the
Lien created under the Security Agreement will constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral (other than Intellectual Property, as defined in the Security
Agreement), to the extent a Lien thereon can be perfected by filing pursuant to
the UCC, other than with respect to Liens expressly permitted by Section 6.02.
 
(b)  Upon the appropriate recordation with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, of the
intellectual property confirmatory grants being entered into on the Effective
Date, together with the financing statements in appropriate form filed in the
offices specified on Schedule 3.18(a), the security interest created thereunder
shall constitute a fully perfected security interest in, all right, title and
interest of the Loan Parties in the Intellectual Property (as defined in the
Security Agreement) in which a security interest may be perfected by making such
filings in the offices specified on Schedule 3.18(a) and in the United States
Patent and Trademark Office and the United States Copyright Office
 
SECTION 3.19.  Location of Real Property and Leased Premises.  (a)
Schedule 3.19(a) lists completely and correctly as of the Effective Date all
real property owned by the Parent and the Subsidiaries and the addresses
thereof.  The Parent and the Subsidiaries own in fee all the real property set
forth on Schedule 3.19(a).
 
(b)  Schedule 3.19(b) lists completely and correctly as of the Effective Date
all material real property leased by the Parent and the Subsidiaries and the
addresses thereof.  The Parent and the Subsidiaries have valid leases in all the
real property set forth on Schedule 3.19(b).
 
SECTION 3.20.  Labor Matters.  As of the Effective Date there is (i) no unfair
labor practice complaint pending or, to the best of any Borrower’s knowledge,
threatened against any Loan Party before any Governmental Authority and no
grievance or arbitration proceeding pending or, to the best of such Borrower’s
knowledge, threatened against any Loan Party which arises out of or under any
collective bargaining agreement, and (ii) no strike, labor dispute, slowdown,
stoppage or similar action or grievance pending or, to the best of such
Borrower’s knowledge, threatened against any Loan Party that, in the case of
clause (i) or (ii) could, if determined adversely, reasonably be expected to
have a Material Adverse Effect.
 
SECTION 3.21.  Solvency.  Immediately after the consummation of the Transactions
to occur on the Effective Date and immediately following the making of each Loan
and after giving effect to


 
45

--------------------------------------------------------------------------------

 
 
the application of the proceeds of each Loan, (a) the fair value of the property
and assets of the Parent and its Subsidiaries (on a consolidated basis)
(including goodwill and other intangibles) is greater than the liabilities,
subordinated, contingent or otherwise of the Parent and its Subsidiaries (on a
consolidated basis); (b) the present fair saleable value of the property of the
Parent and its Subsidiaries (on a consolidated basis) (including goodwill and
other intangibles) is not less than the amount that will be required to pay the
probable liability of the Parent and its Subsidiaries (on a consolidated basis)
of their debts as they become absolute and matured; (c) the Parent and its
Subsidiaries (on a consolidated basis) have not incurred, or believe that they
will incur, debts or liabilities beyond the ability of the Parent and its
Subsidiaries (on a consolidated basis) to pay such debts and liabilities as they
mature; and (d) the Parent and its Subsidiaries (on a consolidated basis) do not
have unreasonably small capital with which to conduct the business in which they
are engaged.
 
SECTION 3.22.  Licensing and Accreditation.  Except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect, each of the
Parent and the Subsidiaries (i) has obtained and maintains accreditation from
one or more generally recognized accreditation agencies where such accreditation
is customary in the industry in which it is engaged; (ii) in the case of each
HMO Subsidiary, has entered into and maintains in good standing its contract
with the Centers for Medicare and Medicaid Services to be a Medicare Advantage
Organization or such other agreement to be able to provide managed health care
services to Medicare or Medicaid; and (iii) has taken all necessary action to
obtain, preserve and maintain each certificate of authority, license, permit,
authorization and other approval of any Governmental Authority required for the
conduct of its business and material to the business of the Company and its
Subsidiaries taken as a whole, and all of such certificates, licenses, permits,
authorizations or approvals are in full force and effect and have not been
revoked or suspended or otherwise limited, including action to obtain, preserve
and maintain with respect to each HMO Subsidiary all certificates of authority,
licenses, permits, authorizations and other approvals required under the HMO
Regulations or other regulations issued by the applicable Governmental
Authority, including approvals required to ensure that such HMO Subsidiary and
Insurance Subsidiary is eligible for all reimbursements available under the HMO
Regulations or other regulations issued by the applicable Governmental
Authority, and all of such certificates, licenses, permits, authorizations or
approvals are in full force and effect and have not been revoked or suspended or
otherwise limited.
 
SECTION 3.23.  Medicare and Medicaid Notices and Filings Related to
Business.  Except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, each of the Parent and the HMO Subsidiaries has
timely filed (a) all reports and other filings required to be filed in
connection with the Medicare and Medicaid programs in which they participate,
and all such reports and filings are true and complete in all material respects,
and (b) all material reports, data and other information required by any other
Governmental Authority with authority to regulate it or its business or
operations in any manner.  Except to the extent any such action could not
reasonably be expected to result in a Material Adverse Effect, (i) there are no
claims, actions, proceedings or appeals pending (and none of the Parent or any
Subsidiary has made any filing that would result in any claims, actions,
proceedings or appeals) before any Governmental Authority with respect to any
Medicare or Medicaid reports or claims filed by the Parent or any Subsidiary on
or before the date hereof, or with respect to any adjustments, denials,
recoupments or disallowances by any intermediary, carrier, other insurer,
commission, board or agency in connection with any cost reports or claims, and
(ii) no validation review, survey, inspection, audit, investigation or program
integrity review related to the Parent or any Subsidiary has been conducted by
any Governmental Authority or government contractor in connection with the
Medicare or Medicaid programs, and no such reviews are scheduled, pending or, to
the knowledge of the Parent or any Borrower, threatened against or affecting the
Parent or any Subsidiary.


 
46

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
Conditions
 
SECTION 4.01.  Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
(a)  The Administrative Agent (or its counsel) shall have received from (i) each
Loan Party either (A) a counterpart of this Agreement signed on behalf of such
Loan Party or (B) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Agreement) that such Loan Party has signed a counterpart of this
Agreement and (ii) duly executed copies of the Loan Documents and such other
legal opinions, certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit C.
 
(b)  The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Sullivan & Cromwell LLP, counsel for the Loan Parties, and covering
such other matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request.  The
Borrowers hereby request such counsel to deliver such opinion.
 
(c)  The Lenders shall have received (i) audited consolidated financial
statements of the Parent for the period ended December 31, 2009 and (ii)
financial statement projections through and including the Parent’s 2011 fiscal
year, together with such information as the Administrative Agent and the Lenders
shall reasonably request (including, without limitation, a description of the
assumptions used in preparing such projections consistent with the Parent’s past
practices).
 
(d)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit C.
 
(e)  The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Parent, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
 
(f)  The Administrative Agent shall have received evidence reasonably
satisfactory to it that any credit facility currently in effect other than as
set forth on Schedule 4.01(f) for the Parent and its Subsidiaries shall have
been terminated and cancelled and all indebtedness thereunder shall have been
fully repaid (except to the extent being so repaid with the initial Revolving
Loans) and any and all liens thereunder shall have been terminated.  For the
avoidance of doubt, “credit facility” as used in the immediately preceding
sentence shall not include any inter-company Indebtedness (e.g., Indebtedness
payable from one Subsidiary of the Parent to another or any inter-company
accounts payable arising due to one Subsidiary advancing payment for the
expenses of other Subsidiaries of the Parent in the ordinary course of
business).


 
47

--------------------------------------------------------------------------------

 
 
(g)  The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary in
connection with the Transactions have been obtained and are in full force and
effect.
 
(h)  The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable, documented out-of-pocket
expenses required to be reimbursed or paid by the Parent hereunder.
 
(i)  The Administrative Agent shall have received the results of a recent lien
search in each of the jurisdictions where the Loan Parties are organized, and
such search shall reveal no liens on any of the assets of the Loan Parties
except for liens permitted by Section 6.02 or discharged on or prior to the
Effective Date pursuant to a pay-off letter or other documentation satisfactory
to the Administrative Agent.
 
(j)   The Administrative Agent shall have received (i) the certificates
representing the shares of Equity Interests pledged pursuant to the Security
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and (ii)
each promissory note (if any) pledged to the Administrative Agent pursuant to
the Security Agreement endorsed (without recourse) in blank (or accompanied by
an executed transfer form in blank) by the pledgor thereof.
 
(k)   Each document (including any UCC financing statement) required by the
Collateral Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a first priority
perfected Lien on the Collateral described therein (other than with respect to
Liens expressly permitted by Section 6.02), shall be in proper form for filing,
registration or recordation.
 
(l)  The Guarantee and Collateral Requirement shall have been satisfied.
 
The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 
SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
 
(a)  The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof.
 
(b)  At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.


 
48

--------------------------------------------------------------------------------

 
 
Each request for a Borrowing (but not any Interest Election Request) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrowers on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.


ARTICLE V
 
Affirmative Covenants
 
Each of the Borrowers covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, each of the Borrowers will, and will cause each of
the Subsidiaries to:
 
SECTION 5.01.  Existence; Businesses and Properties.  (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the laws of the jurisdiction of its organization, except as otherwise expressly
permitted under Section 6.05; provided that any Subsidiary (other than any
Borrower) may dissolve, liquidate or wind up its affairs at any time if such
dissolution, liquidation or winding up, as applicable, could not reasonably be
expected to have a Material Adverse Effect.
 
(b)  Take all action to obtain, preserve, renew and maintain in full force and
effect all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business and to preserve, renew and
maintain all of its registered patents, trademarks, trade names and services
marks, except, in each case, to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and maintain and
preserve all property material to the conduct of its business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times.
 
SECTION 5.02.  Insurance.  Maintain in full force and effect (i) except to the
extent the Parent and the Subsidiaries are self-insured on terms consistent with
industry practice, adequate insurance (including workers’ compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Parent or the applicable Subsidiary operates, (ii) all
insurance required to be maintained by the Collateral Documents and (iii) such
other insurance as may be required by law.
 
SECTION 5.03.  Obligations and Taxes.  Pay and discharge as the same shall
become due and payable its Indebtedness and other obligations and all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all material lawful claims that, if
unpaid, might give rise to a Lien upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such tax, assessment, charge, levy or claim so long as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings diligently conducted and the Parent and the Subsidiaries shall have
set aside on their books adequate reserves with


 
49

--------------------------------------------------------------------------------

 
 
respect thereto in accordance with GAAP and SAP, as applicable, and such contest
operates to suspend collection of the contested obligation, tax, assessment or
charge and enforcement of a Lien.
 
SECTION 5.04.  Financial Statements, Reports, etc.  Furnish to the
Administrative Agent, who will make it available to each Lender:
 
(a)  within 90 days after the end of each fiscal year of the Parent, its audited
consolidated balance sheet and related statements of income, changes in members’
or stockholders’ equity, as applicable, and cash flows showing the financial
condition of the Parent and its consolidated Subsidiaries as of the close of
such fiscal year and the results of its operations and the operations of such
Subsidiaries during such year, together with comparative figures for the
immediately preceding fiscal year, together with an Audit Report of Deloitte &
Touche, LLP, or other independent public accountants of recognized national
standing and accompanied by an opinion of such accountants (which opinion shall
be without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements fairly present the financial condition
and results of operations of the Parent and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP;
 
(b)  within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, its consolidated balance sheet and related
statements of income, changes in members’ or stockholders’ equity, as
applicable, and cash flows showing the financial condition of the Parent and its
consolidated Subsidiaries as of the close of such fiscal quarter and the results
of its operations and the operations of such Subsidiaries during such fiscal
quarter and the then elapsed portion of the fiscal year, and comparative figures
for the same periods in the immediately preceding fiscal year, all certified by
a Financial Officer of the Parent as fairly presenting the financial condition
and results of operations of the Parent and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;
 
(c)  within 30 days after the date that such annual and quarterly financial
statements of each HMO Subsidiary are required to be filed with any HMO
Regulator, such annual and quarterly financial statements prepared in accordance
with SAP;
 
(d)  concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of the Parent opining
on or certifying such statements certifying that no Default or Event of Default
has occurred or, if such a Default or an Event of Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto;
 
(e)  within 15 days following the filing of a 10-K with the SEC by the Parent,
an annual consolidated budget for the succeeding fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for such succeeding fiscal year
and each quarter thereof and setting forth the assumptions used for purposes of
preparing such budget) as reviewed by the Parent’s board of directors and,
promptly when available, any significant revisions of such budget;
 
(f)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Parent or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of


 
50

--------------------------------------------------------------------------------

 
 
the functions of said Commission, or with any national securities exchange, or
distributed to its shareholders, as the case may be;
 
(g)  promptly after the written request by the Administrative Agent, all
documentation and other information that the Administrative Agent reasonably
requests in order to comply with ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act; and
 
(h)  promptly upon written request from the Administrative Agent, from time to
time, such other information regarding any of the operations, business affairs
and financial condition of the Parent or any Subsidiary, or compliance with the
terms of any Loan Document, as the Administrative Agent may reasonably request.
 
Information required to be delivered pursuant to Sections 5.04(a), 5.04(b) and
5.04(f) shall be deemed to have been delivered if such information, or one or
more annual, quarterly or other periodic reports containing such information,
shall have been posted by the Administrative Agent on an IntraLinks or similar
site to which the Lenders have been granted access or shall be available on the
website of the SEC at http://www.sec.gov; provided that, for the avoidance of
doubt, the Borrowers shall be required to provide copies of the compliance
certificates required by clause (d) of this Section 5.04 to the Administrative
Agent.  Information required to be delivered pursuant to this Section may also
be delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.  In the event any financial statements delivered under
clause (a) or (b) above shall be restated, the Borrowers shall deliver, promptly
after such restated financial statements become available, revised compliance
certificates required by clause (d) of this Section 5.04 with respect to the
periods covered thereby that give effect to such restatement, signed by a
Financial Officer of the Parent.
 
SECTION 5.05.  Litigation and Other Notices.  Furnish to the Administrative
Agent, the Issuing Bank and each Lender, promptly after any Responsible Officer
of the Parent or any Subsidiary obtains knowledge thereof, written notice of the
following:
 
(a)  any Default or Event of Default, specifying the nature and extent thereof
and the corrective action, if any, taken or proposed to be taken with respect
thereto;
 
(b)  not later than 5 Business Days after receipt of official written notice,
the filing or commencement of, or (to the extent permitted by law, rule or
regulation) any threat or notice of intention of any person to file or commence,
any investigation, action, suit or proceeding, whether at law or in equity or by
or before any Governmental Authority, against the Parent or any Affiliate
thereof that could reasonably be expected to result in a Material Adverse
Effect;
 
(c)  within 5 Business Days thereof, the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to have a Material Adverse Effect;
 
(d)  not later than 5 Business Days after receipt of official written notice,
any development that has resulted in, or could reasonably be expected to result
in, an Exclusion Event, including any notice by the OIG of exclusion or proposed
exclusion of the Parent or any Subsidiary from any Medical Reimbursement Program
in which it participates, and any other development that has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect;


 
51

--------------------------------------------------------------------------------

 
 
(e)  not later than 5 Business Days after receipt of official written notice,
commencement of any material audit of the Parent or any Subsidiary by any
regulatory authority, including any HMO Regulator, and commencement of any
proceeding or other action against the Parent or any Subsidiary, in each case,
that could reasonably be expected to result in a suspension, revocation or
termination of any material contract of the Parent or any Subsidiary with
respect to Medicaid or Medicare, including any such contract to be a Medicare
Advantage Organization to the extent such suspension, revocation or termination
is material to the Parent and its Subsidiaries taken as a whole; and
 
(f)  receipt by the Parent or any Subsidiary of (i) any notice of suspension or
forfeiture of any material certificate of authority or similar license of any
HMO Subsidiary to the extent such suspension or forfeiture is material to the
Parent and its Subsidiaries, taken as a whole and (ii) to the extent permitted
by law, rule or regulation, any other material notice of deficiency, compliance
order or adverse report issued by any regulatory authority, including any HMO
Regulator, or private insurance company pursuant to a material provider
agreement that, if not promptly complied with or cured, could reasonably be
expected to result in the suspension or forfeiture of any certification,
license, permit, authorization or other approval necessary for such HMO
Subsidiary to carry on its business as then conducted or in the termination of
any insurance or reimbursement program then available to any HMO Subsidiary, in
each case to the extent such suspension, termination or forfeiture is material
to the Parent and its Subsidiaries, taken as a whole.
 
SECTION 5.06.  Information Regarding Collateral.  (a) Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the jurisdiction of organization or formation of any
Loan Party, (iii) in any Loan Party’s identity or corporate structure or (iv) in
any Loan Party’s Federal Taxpayer Identification Number.  Each Borrower agrees
not to effect or permit any change referred to in the preceding sentence unless
all filings have been made under the UCC or otherwise that are required in order
for the Administrative Agent to continue at all times following such change to
have a valid, legal and perfected security interest in all the Collateral as
contemplated in the Collateral Documents.  Each Borrower also agrees promptly to
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.
 
SECTION 5.07.  Maintaining Records; Access to Properties and Inspections.  (a)
Maintain (i) proper books of record and account, in which true, complete and
correct entries in conformity with GAAP or SAP, as applicable, shall be made of
all material financial transactions and matters involving the material assets
and business of the Parent and the Subsidiaries and (ii) such books of record
and account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Parent and the
Subsidiaries.
 
(b)  Permit representatives designated by, and independent contractors of, the
Administrative Agent or any Lender to visit and inspect any of its properties,
to examine (subject to applicable laws of Governmental Authorities regarding
confidentiality of patient health information and other confidentiality
restrictions of Governmental Authorities to which the Borrower and its
Subsidiaries are bound) its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers and independent public accountants
(provided that so long as no Event of Default exists, a representative of the
Parent shall be permitted to be present in such discussions), all at the expense
of the Borrowers and at such reasonable times during normal business hours and
as often as may be reasonably desired, upon reasonable advance notice to the
Parent (which notice shall not be required at any time after the occurrence and
during the continuance of an Event of Default); provided, however, that so long
as no Event of Default has occurred and is continuing, the Borrowers shall be
obligated to pay the expenses of only one such visit in any


 
52

--------------------------------------------------------------------------------

 
 
calendar year.  Notwithstanding the foregoing, no Loan Party shall be required
to disclose (i) any materials subject to a confidentiality obligation binding
upon such Loan Party (provided that such Loan Party shall, at the request of the
Administrative Agent or any Lender, use commercially reasonable efforts to
obtain permission for such disclosure and, in the event permission cannot be
obtained, furnish some information regarding the matters to which such materials
relate as can reasonably be furnished without violation of such confidentiality
obligations) or (ii) any communications protected by attorney-client privilege
the disclosure or inspection of which would waive such privilege.
 
SECTION 5.08.  Use of Proceeds.  In the case of the Borrowers, use (a) the
proceeds of the Loans solely for general corporate purposes, including, without
limitation, for the payment of any fees and expenses in connection with any
litigation or investigation to which the Parent or any of its Subsidiaries is a
party; and (b) Letters of Credit solely to support payment obligations incurred
in the ordinary course of business by the Borrowers and their subsidiaries or in
connection with any litigation or investigation to which the Parent or any of
its Subsidiary is a party.
 
SECTION 5.09.  Compliance with Laws.
 
(a)  Comply with all applicable laws, rules, regulations, orders, writs,
injunctions and decrees of any Governmental Authority (including Titles XVIII
and XIX of the Social Security Act, Medicare Regulations, Medicaid Regulations,
the Anti-Kickback Statute, HMO Regulations and Health Insurance Portability and
Accountability Act of 1996), whether now existing or hereafter enacted, except
where the failure to comply therewith, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.
 
(b)  Obtain and maintain all material certifications, licenses, permits,
authorizations and approvals of all applicable Governmental Authorities as are
required for the conduct of its material business as currently conducted and as
proposed to be conducted, including material licenses and contracts with
Medicare and Medicaid to the extent such certifications, licenses, permits,
authorizations and contracts are material to the conduct of the business of the
Company and the Subsidiaries taken as a whole.
 
(c)  Use commercially reasonable efforts to ensure that billing policies,
arrangements, protocols and instructions comply in all material respects with
reimbursement requirements under Medicare, Medicaid and other Medical
Reimbursement Programs in which it participates and are administered by properly
trained personnel.
 
(d)  Maintain a compliance program for the Parent and the Subsidiaries that
(i) satisfies the material requirements therefor applicable to Medicare
Advantage Organizations and (ii) is reasonably designed to provide internal
controls effective to promote adherence to, and prevent and detect any material
violation of, any applicable material laws, rules and regulations and, in any
event, includes regular internal audits and monitoring to ensure compliance
therewith and with all material applicable laws, rules and regulations.
 
SECTION 5.10.  Further Assurances.  Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing UCC and other financing statements, fixture filings, mortgages
and deeds of trust and preparation of all documentation relating to filings
under the Assignment of Claims Act) that may be required under applicable law,
or that the Required Lenders or the Administrative Agent may reasonably request,
to cause the Guarantee and Collateral Requirement to be and remain satisfied and
to effectuate the other transactions contemplated by the Loan Documents, all at
the reasonable expense of the Loan Parties.  Without limiting the foregoing,
each Borrower will cause the Guarantee and Collateral Requirement to be
satisfied with respect to (a)


 
53

--------------------------------------------------------------------------------

 
 
each Subsidiary acquired or organized subsequent to the date hereof (other than
any such Subsidiary that is a Foreign Subsidiary, an Immaterial Subsidiary, an
Insurance Subsidiary, a Designated Insurance Subsidiary, a HMO Subsidiary or a
Designated HMO Subsidiary that has not Guaranteed any Indebtedness of any Loan
Party), (b) each Subsidiary that ceases to be an Immaterial Subsidiary, an
Insurance Subsidiary, a Designated Insurance Subsidiary, a HMO Subsidiary or a
Designated HMO Subsidiary and (c) each HMO Subsidiary, Designated HMO
Subsidiary, Insurance Subsidiary and Designated Insurance Subsidiary that has
Guaranteed any Indebtedness of the Parent or any Subsidiary (and which
Guarantee, at the time of determination, is in effect).  In addition, from time
to time, each Borrower will, at their cost and expense, take all such actions as
the Administrative Agent may reasonably request from time to time to ensure the
Secured Obligations are secured by perfected security interests with respect to
such of its assets and properties as contemplated pursuant to the Collateral
Documents (it being understood that it is the intent of the parties that the
Secured Obligations shall be secured, except to the extent set forth in the
definition of the term “Guarantee and Collateral Requirement,” by substantially
all of the existing and hereafter acquired personal property assets of the Loan
Parties).  Each Borrower agree to provide such evidence as the Administrative
Agent shall reasonably request as to the perfection and priority status of each
security interest and Lien created or intended to be created under the
Collateral Documents.
 
SECTION 5.11.  Designation of Obligations.  (a) In the event that the Parent or
any Subsidiary shall at any time issue or have outstanding any Indebtedness that
by its terms is subordinated to any other Indebtedness of the Parent or such
Subsidiary, take all actions as shall be necessary to cause the Secured
Obligations to constitute senior indebtedness (however denominated) in respect
of such subordinated Indebtedness and to enable the Lenders to have and exercise
any payment blockage or other remedies available or potentially available to
holders of senior indebtedness under the terms of such subordinated
Indebtedness.  In furtherance of the foregoing, the Secured Obligations are
hereby designated as “senior indebtedness” and, if relevant, as “designated
senior indebtedness” in respect of all such subordinated Indebtedness and are
further given all such other designations as shall be required under the terms
of any such subordinated Indebtedness in order that the Lenders may have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior Indebtedness under the terms of such subordinated
Indebtedness.
 
ARTICLE VI
 
Negative Covenants
 
Each of the Borrowers covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been cancelled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, neither Borrower will, nor will they cause or
permit any of the Subsidiaries to:
 
SECTION 6.01.  Indebtedness.  Incur, create, assume or permit to exist any
Indebtedness, except:
 
(a)  Indebtedness existing on the Effective Date, and, to the extent in excess
of $500,000, set forth in Schedule 6.01 (and any refinancings, renewals and
replacements of any such Indebtedness that do not (i) increase the outstanding
principal amount thereof or (ii) result in a maturity date that is prior to, or
decrease the weighted average life thereof for the period ending


 
54

--------------------------------------------------------------------------------

 
 
    before, the earlier of (x) the 180th day following the Maturity Date and (y)
the date on which such original Indebtedness matured);
 
(b)  Indebtedness created hereunder and under the other Loan Documents and the
other Secured Obligations;
 
(c)  Indebtedness of the Parent to any Subsidiary and of any Subsidiary to the
Parent or any other Subsidiary; provided that (i) Indebtedness of any Subsidiary
that is not a Loan Party (other than an HMO Subsidiary or an Insurance
Subsidiary) to any Loan Party shall be subject to the limitation set forth in
clause (a) of Section 6.04 and (ii) Indebtedness of any Loan Party to any
Subsidiary that is not a Loan Party (other than an HMO Subsidiary or an
Insurance Subsidiary) shall be subordinated to the Secured Obligations pursuant
to the Loan Documents;
 
(d)  Indebtedness of the Parent or any of its Subsidiaries arising under any
Swap Agreement, provided that such Swap Agreement was entered into by such
person in the ordinary course of business for the purpose of managing risks
associated with liabilities, commitments, investments, assets or property held
or reasonably anticipated by such person or interest rate, foreign currency
exchange rate exposure, and not for purposes of speculation or taking a “market
view”;
 
(e)  Purchase money indebtedness, Synthetic Lease Obligations and Capital Lease
Obligations of the Parent and its Subsidiaries incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including IT Assets, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) the aggregate amount of all such Indebtedness does not exceed
$60,000,000 at any time outstanding, (ii) the Indebtedness when incurred shall
not be more than 100% of the lesser of the cost or fair market value as of the
time of acquisition of the asset financed, (iii) such Indebtedness is issued and
any Liens securing such Indebtedness are created concurrently or within 90 days
after such acquisition or the completion of such construction or improvement and
(iv) no Lien securing such Indebtedness shall extend to or cover any property or
asset of any Loan Party other than the asset so financed;
 
(f)  contingent liabilities in respect of any indemnification, adjustment of
purchase price, earn-out, non-compete, consulting, deferred compensation and
similar obligations of the Parent and its Subsidiaries incurred in connection
with any Asset Sale permitted hereunder;
 
(g)  letters of credit that are Cash Collateralized;
 
(h)  Indebtedness incurred in connection with the financing of insurance
premiums in an aggregate amount at any time outstanding not to exceed $5,000,000
and Indebtedness incurred in the ordinary course of business and owed to any
Person providing property, casualty or liability insurance to the Parent or its
Subsidiaries, so long as such Indebtedness shall not be in excess of the amount
of the unpaid cost of and shall be incurred only to defer the cost of, such
insurance for the year in which such Indebtedness is incurred and such
Indebtedness shall only be outstanding during such year;
 
(i)  Guarantees by either Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Parent or any other Subsidiary (other than, in
each case, Indebtedness referred to in clause (i) of this Section); provided
that (i) a Subsidiary shall not Guarantee any obligation unless such Subsidiary
also has Guaranteed the Secured Obligations (except that any Subsidiary that is
not a Loan Party may Guarantee Indebtedness of any other


 
55

--------------------------------------------------------------------------------

 
 
Subsidiary that is not a Loan Party) and (ii) Guarantees by any Loan Party of
Indebtedness of any Subsidiary (other than an HMO Subsidiary or an Insurance
Subsidiary) that is not a Loan Party shall be subject to the limitation set
forth in clause (a) of Section 6.04;
 
(j)  unsecured Indebtedness incurred by any Loan Party in connection with a
Permitted Acquisition; provided that (i) at the time of the incurrence of such
Indebtedness, both before and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing, (ii) the aggregate principal
amount of the Indebtedness permitted by this clause shall not exceed $25,000,000
at any time outstanding, (iii) such Indebtedness shall be expressly subordinated
to the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent, (iv) such Indebtedness shall have a maturity date at least
180 days after the Maturity Date and shall require no scheduled or other
mandatory payment of principal (including any payment at the option of the
holders of such Indebtedness and any payment pursuant to a sinking fund
obligation, but excluding any payment required upon the occurrence of a change
in control, however defined in the documents governing such Indebtedness) prior
to the 180th day following the Maturity Date, (v) on or prior to the date of
such incurrence, the Parent shall have delivered a certificate of a Financial
Officer of the Parent confirming compliance with this clause, together with
reasonably detailed calculations demonstrating satisfaction of the requirement
set forth in this section; and any refinancings, renewals and replacements of
any such Indebtedness that do not (x) increase the outstanding principal amount
thereof or (y) result in a maturity date that is prior to, or decrease the
weighted average life thereof for the period ending before, the earlier of (A)
180th day following the Maturity Date and (B) the date on which such original
Indebtedness matured);
 
(k)  Indebtedness of any person that becomes a Subsidiary after the date hereof
(provided that (i) such Indebtedness exists at the time such person becomes a
Subsidiary and is not created in contemplation of or in connection with such
person becoming a Subsidiary and (ii) the aggregate principal amount of
Indebtedness permitted by this clause shall not exceed $15,000,000 at any time
outstanding) and any refinancings, renewals and replacements of any such
Indebtedness that do not (x) increase the outstanding principal amount thereof
or (y) result in a maturity date that is prior to, or decrease the weighted
average life thereof for the period ending before, the earlier of (A) 180th day
following the Maturity Date and (B) the date on which such original Indebtedness
matured);
 
(l)  Indebtedness deemed to exist pursuant to any guaranties, surety bonds or
with respect to workers’ compensation claims statutory, appeal or similar
obligations, in each case incurred in the ordinary course of business;
 
(m)  other unsecured Indebtedness of any Loan Party in an aggregate principal
amount (which, in the case of any Indebtedness issued with original issue
discount shall mean the accreted value of such Indebtedness) not exceeding
$10,000,000 at any time outstanding;
 
(n)  other secured Indebtedness of any Loan Party in an aggregate principal
amount not exceeding $10,000,000 at any time outstanding;
 
(o)  Indebtedness under the Existing Letters of Credit; provided, that such
letters of credit may not be renewed (other than pursuant to the auto-renewal
provisions thereof), extended or replaced other than with Letters of Credit
issued under this Agreement or letters of credit that are Cash Collateralized;
 
(p)  Indebtedness of the Parent and its Subsidiaries under letters of credit,
surety bonds and performance bonds (i) in an aggregate amount not to exceed
$20,000,000 at any one time


 
56

--------------------------------------------------------------------------------

 
 
        outstanding plus (ii) additional amounts as may be required pursuant to
Requirements of Law to satisfy regulatory obligations of HMO Subsidiaries and
Insurance
                Subsidiaries;
 
(q)  Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts; provided, such Indebtedness shall
be extinguished within twenty (20) days after the incurrence thereof;
 
(r)  guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Parent and its
Subsidiaries;
 
(s)  Indebtedness of the HMO Subsidiaries and Insurance Subsidiaries under
letter of credit, surety bonds and performance bonds incurred in the ordinary
course of business or as may otherwise be required from time to time pursuant to
Requirements of Law, in an aggregate amount, together with any Indebtedness
incurred pursuant to Section 6.01(p), not to exceed an amount equal to 5.0% of
the total consolidated revenue of the Parent and its Subsidiaries for the
four-quarter period ended as of the last day of the most recent fiscal quarter
for which financial statements of the Parent have been delivered in accordance
with Section 5.04 (or, prior to the delivery of any such financial statements,
as of December 31, 2009); and
 
(t)  guaranties (i) in favor of one or more Governmental Authorities by any
Borrower or a Subsidiary Guarantor of Indebtedness of any HMO Subsidiary or an
Insurance Subsidiary otherwise permitted to be incurred by such HMO Subsidiary
or Insurance Subsidiary under this Section 6.01 to the extent that such
guaranties are required pursuant to applicable Requirements of Law or (ii) by
Borrower or a Subsidiary Guarantor of commercial obligations of an HMO
subsidiary or an Insurance Subsidiary incurred in the ordinary course of
business.
 
SECTION 6.02.  Liens.  Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including any Subsidiary) now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except:
 
(a)  Liens on property or assets of the Parent and the Subsidiaries existing on
the date hereof and, in the case of liens securing obligations in excess of
$500,000, set forth in Schedule 6.02; provided that such Liens (i) shall not
apply to any other property or asset of the Parent or any Subsidiary not subject
to such lien as of the Effective Date and (ii) shall secure only those
obligations which they secure on the date hereof and, other than in the case of
judgments, extensions, renewals and replacements thereof permitted hereunder;
 
(b)  any Lien created under the Loan Documents;
 
(c)  Liens for taxes that are not due and payable or which are being contested
in good faith by appropriate proceedings diligently conducted;
 
(d)  statutory Liens of banks (and rights of set-off) landlords and carriers,
warehousemen, mechanics, materialmen, repairmen, workmen; or other like Liens
arising in the ordinary course of business and securing obligations that are not
due and payable or which are being contested in good faith by appropriate
proceedings diligently conducted;
 
(e)  Liens, pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
laws or regulations;


 
57

--------------------------------------------------------------------------------

 
 
(f)  Liens, pledges or deposits to secure the performance of tenders, bids,
trade contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory obligations, government contracts, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g)  easements, zoning restrictions, rights-of-way, encroachments, restrictions,
minor defects or irregularities in title and other similar encumbrances which,
in the aggregate, amount and do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the Parent or any Subsidiary;
 
(h)  Liens securing judgments, decrees or attachments (or appeal or other surety
bonds relating to such judgments), provided that no such judgment constitutes an
Event of Default under clause (i) of Section 7.01 or Liens securing appeal or
surety bonds related thereto;
 
(i)  purchase money security interests in IT Assets, real property, improvements
thereto or equipment now owned or hereafter acquired (or, in the case of
improvements, constructed) by the Parent or any Subsidiary; provided that
(i) such security interests secure Indebtedness permitted by clause (e) of
Section 6.01, (ii) such security interests are incurred, and the Indebtedness
secured thereby is created, within 90 days after such acquisition (or
construction), (iii) the Indebtedness secured thereby does not exceed the cost
of such real property, improvements or equipment at the time of such acquisition
(or construction) and (iv) such security interests do not apply to any other
property or assets of the Parent or any Subsidiary;
 
(j)  any Lien existing on any property or asset prior to the acquisition thereof
by the Parent or any Subsidiary or existing on any property or asset of any
person that becomes a Subsidiary after the date hereof prior to the time such
person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such person becoming
a Subsidiary, as the case may be, (ii) such Lien does not apply to any other
property or asset of the Parent or any Subsidiary and (iii) such Lien secures
only those obligations which it secures on the date of such acquisition or the
date such person becomes a Subsidiary, as the case may be, and extensions,
renewals and replacements thereof permitted by this Agreement;
 
(k)  licenses, leases or subleases and other intellectual property rights
granted to others not interfering in any material respect with the business of
the Parent or any Subsidiary;
 
(l)  any interest or title of a lessor or sublessor under, and Liens arising
from UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases permitted by this
Agreement;
 
(m)  normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;
 
(n)  Liens of a collection bank arising in the ordinary course of business under
Section 4-210 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon;
 
(o)  Liens of sellers of goods to the Parent and any Subsidiary arising under
Article 2 of the UCC in effect in the relevant jurisdiction or similar
provisions of applicable law in the ordinary course of business, covering only
the goods sold and securing only the unpaid purchase price for such goods and
related expenses;


 
58

--------------------------------------------------------------------------------

 
 
(p)  Liens in the nature of municipal ordinances, zoning, entitlement, land use
and environmental regulation;
 
(q)  Liens in connection with the WMG Guarantee Arrangement, provided that such
Liens attach only to the property that is subject to the WMG Guarantee
Arrangement;
 
(r)  Liens to secure Indebtedness of the type referred to in clause (p) of
Section 6.01;
 
(s)  Liens to secure the Existing Letters of Credit;
 
(t)  Liens arising under or existing as a result of any federal, state or
foreign securities or insurance regulatory law, in each case, that are generally
applicable to Persons that are similarly situated to the Parent or its
Subsidiaries and that are not unique to the Parent or its Subsidiaries.
 
(u)  Liens solely on any cash earnest money deposits made by the Parent or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
 
(v)  Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
 
(w)  Liens securing Indebtedness permitted pursuant to Section 6.01(h); provided
any such Lien shall encumber only the rights and interests under the insurance
policy that secures such Indebtedness;
 
(x)  Liens on assets of Borrower and its Guarantor Subsidiaries securing
Indebtedness permitted pursuant to Section 6.01(n);
 
(y)  Liens on assets of the HMO Subsidiaries and Insurance Subsidiaries securing
Indebtedness permitted pursuant to Section 6.01(t);
 
(z)  Liens securing Swap Obligations to the extent they are Cash Collateralized;
and
 
(aa)  other Liens on assets other than the Collateral securing Indebtedness in
an aggregate amount not to exceed $1,000,000 at any time outstanding.
 
SECTION 6.03.  Sale and Lease-Back Transactions.  Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale of such property is
permitted by Section 6.05 and (b) any Capital Lease Obligations, Synthetic Lease
Obligations or Liens arising in connection therewith are permitted by Sections
6.01 and 6.02, as the case may be.
 
SECTION 6.04.  Investments, Loans, Advances and Guarantees.  Purchase, hold or
acquire any Equity Interests, evidences of indebtedness or other securities of,
make or permit to exist any loans or advances to, or any investment or any other
interest in, or Guarantee any obligation of, any other person, except:
 
(a)  (i) investments by the Parent and the Subsidiaries existing on the date
hereof in the Equity Interests of the Subsidiaries and (ii) additional
investments by the Parent and the Subsidiaries in the Equity Interests of
persons that are Subsidiaries at the time such investments


 
59

--------------------------------------------------------------------------------

 
 
are made (including Subsidiaries organized after the date hereof by the Parent
or existing Subsidiaries); provided that (A) any such Equity Interests (other
than Equity Interests in an HMO Subsidiary or Insurance Subsidiary) held by a
Loan Party shall, subject to the limitations applicable to Equity Interests of a
Foreign Subsidiary referred to in the definition of the term “Guarantee and
Collateral Requirement”, be pledged pursuant to the Security Agreement and (B)
the aggregate amount of investments by Loan Parties in, loans and advances by
Loan Parties to, and Guarantees by Loan Parties of Indebtedness or other
obligations of, Subsidiaries (other than HMO Subsidiaries and Insurance
Subsidiaries) that are not Loan Parties (determined without regard to any
write-downs or write-offs of such investments, loans and advances) shall not
exceed $25,000,000 at any time outstanding;
 
(b)  Permitted Investments;
 
(c)  loans or advances made by the Parent to any Subsidiary and made by any
Subsidiary to the Parent or to any other Subsidiary; provided that (i) any such
loans and advances to any Subsidiary (other than HMO Subsidiaries and Insurance
Subsidiaries) made by a Loan Party shall be evidenced by a promissory note
pledged pursuant to the Security Agreement and (ii) the amount of such loans and
advances made by Loan Parties to Subsidiaries (other than HMO Subsidiaries and
Insurance Subsidiaries) that are not Loan Parties shall be subject to the
limitation set forth in clause (a) of this Section;
 
(d)  investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit, in each
case in the ordinary course of business;
 
(e)  Guarantees permitted by Section 6.01;
 
(f)  the Parent and the Subsidiaries may make loans and advances in the ordinary
course of business to their respective directors, officers and employees so long
as the aggregate principal amount thereof at any time outstanding (determined
without regard to any write-downs or write-offs of such loans and advances)
shall not exceed $5,000,000;
 
(g)  investments in the form of Swap Agreements, provided that such Swap
Agreements meet the requirements set forth in clause (d) of Section 6.01;
 
(h)  any Loan Party may acquire all or substantially all the assets of a person
or line of business of such person, or greater than 50% of the Equity Interests
of a person (referred to herein as the “Acquired Entity”); provided that (i)
such acquisition was not preceded by an unsolicited tender offer for such Equity
Interests by, or proxy contest initiated by, Parent or any Subsidiary; (ii) the
Acquired Entity shall constitute a business permitted by Section 6.08(b);
(iii) the Acquired Entity, if any, is organized under the laws of the United
States of America or any State thereof or Puerto Rico or the District of
Columbia and at least 80% of the consolidated gross operating revenues of such
Acquired Entity for the most recently completed period of twelve months were
derived from domestic operations in the United States of America; and (iv) at
the time of such acquisition (A) both before and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing; (B) the
Parent would be in Pro Forma Compliance; and (C) the consolidated EBITDA of the
Acquired Entity (determined in a manner substantially similar to the manner of
determination of the Consolidated EBITDA of the Parent) for the most recently
completed period of four consecutive fiscal quarters ending prior to such
acquisition shall not exceed the amount equal to the quotient obtained by
dividing (x) Consolidated EBITDA of the Parent for the most recently completed
period of four consecutive fiscal quarters for which


 
60

--------------------------------------------------------------------------------

 
 
financial statements shall have been delivered to the Administrative Agent,
calculated on a Pro Forma Basis in respect of such acquisition, by (y) four; and
(iv) the Parent shall have delivered to the Administrative Agent a certificate
of a Financial Officer of the Parent confirming compliance with subclauses
(i) through (iii) above, together with all relevant financial information for
the Acquired Entity and reasonably detailed calculations demonstrating
satisfaction of the requirements set forth in subclause (iii) above (any
acquisition of an Acquired Entity meeting all the criteria of this clause being
referred to herein as a “Permitted Acquisition”);
 
(i)  in addition to investments permitted by clauses (a) through (h) of this
Section, additional investments, loans and advances by the Parent and the
Subsidiaries (other than investments, loans and advances to Subsidiaries that
are not Loan Parties) so long as the aggregate amount invested, loaned or
advanced pursuant to this clause (determined without regard to any write-downs
or write-offs of such investments, loans and advances) does not exceed
$10,000,000 in the aggregate;
 
(j)  investments in existence on the Effective Date and, to the extent such
investment is in excess of $500,000, set forth on Schedule 6.04;
 
(k)  investments (i) in any securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and (ii)
deposits, prepayments and other credits to suppliers made in the ordinary course
of business consistent with the past practices of the Parent and its
Subsidiaries;
 
(l)  investments in any HMO Subsidiary or any Insurance Subsidiary (other than
any Designated HMO Subsidiary or any Designated Insurance Subsidiary) in an
aggregate amount reasonably necessary to ensure that such HMO Subsidiary or
Insurance Subsidiary maintains (i) the minimum Statutory Net Worth threshold
required pursuant to applicable Requirements of Law and (ii) a minimum threshold
of Statutory Net Worth in compliance with Section 6.11);
 
(m)  investments in any Designated HMO Subsidiary or any Designated Insurance
Subsidiary in an aggregate amount necessary to ensure that such HMO Subsidiary
or Insurance Subsidiary maintains the minimum amount of capital as required
pursuant to applicable Requirements of Law; provided that such investments may
not be made at any time after the occurrence and during the continuance of a
Default or Event of Default;
 
(n)  Capital Expenditures with respect to the Parent and its Subsidiaries
permitted by Section 6.10;
 
(o)  investments in prepaid expenses, negotiable instruments held for collection
and lease, and workers’ compensation, performance and similar deposits entered
into as a result of the operations of the business in the ordinary course of
business;
 
(p)  investments described in Schedule 6.04;
 
(q)  purchases of inventory, machinery, equipment and other tangible assets in
the ordinary course of business;
 
(r)  investments made by any Loan Party as a result of consideration received in
connection with an Asset Sale made in compliance with Section 6.05;
 
 
61

--------------------------------------------------------------------------------

 
 
(s)  (i) Required Advances and (ii) other advances to Contract Providers in an
amount not to exceed (A) with respect to any Contract Provider (and its
Affiliates) individually, $15,000,000 in the aggregate at any time outstanding
and (B) with respect to Contract Providers collectively, the dollar equivalent
of two percent (2.0%) of the aggregate annual consolidated medical expenses of
the Borrower and its Subsidiaries on a consolidated basis for the prior fiscal
year;
 
(t)  investments by any Subsidiary that is not a Subsidiary Guarantor in any
Wholly Owned Subsidiary that is not a Subsidiary Guarantor; provided that such
Investments may not be made at any time after the occurrence and during the
continuance of a Default or Event of Default;
 
(u)  investments permitted under Section 6.01(k); and
 
(v)  deposits in the ordinary course of business to secure the performance of
Leases;
 
(w)  receivables owing to the Parent or any of its Subsidiaries in connection
with deferred premium obligations or endorsements for collection or deposit, in
each case created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms; and
 
(x)  (i) investments consisting of, or made pursuant to, capital support or
other similar keep-well agreements, or Guarantees thereof, Guaranteed by the
Parent or any HMO Subsidiary or Insurance Subsidiary that constitute insurance
contracts, or Guarantees of insurance products written by, or the performance
of, any HMO or Insurance Subsidiary of the Parent, in each case in the ordinary
course of business consistent with business practices in effect on the date
hereof.
 
SECTION 6.05.  Mergers, Consolidations, Sales of Assets and Acquisitions.  (a)
Merge into or consolidate with any other person, or permit any other person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
the assets (whether now owned or hereafter acquired) of the Parent or any
Borrower, or any Equity Interests of any Borrower, or less than all the Equity
Interests of any Subsidiary (other than a Borrower), or purchase, lease or
otherwise acquire (in one transaction or a series of transactions) all or any
substantial part of the assets of any other person, except that (i) the Parent
and any Subsidiary may purchase and sell inventory machinery, equipment and
other tangible assets and Permitted Investments in the ordinary course of
business, (ii) if at the time thereof and immediately after giving effect
thereto no Default or Event of Default shall have occurred and be continuing
(1) any Subsidiary (other than a Borrower) may merge consolidate, amalgamate, or
purchase or acquire the assets of (or engage in a disposition to) a Loan Party
in a transaction in which such Loan Party is the surviving corporation, (2) any
Subsidiary (other than a Borrower) may merge into or consolidate with any other
Subsidiary in a transaction in which the surviving entity is a Wholly-Owned
Subsidiary and no person other than the Parent or a Wholly-Owned Subsidiary
receives any consideration other than in connection with any director’s
qualifying shares or shares owned by foreign nationals (provided that if any
party to any such transaction is a Loan Party, the surviving entity of such
transaction shall be a Loan Party) and (3) the Loan Parties may make Permitted
Acquisitions, (iii) the HMO Subsidiaries and the Insurance Subsidiaries may
merge, consolidate, amalgamate, or purchase or acquire the assets of (or engage
in a disposition to) any other HMO Subsidiary or Insurance Subsidiary and (iv)
any Subsidiary that is not a Loan Party may merge, consolidate, amalgamate or
purchase or acquire the assets of (or engage in a disposition to) any Subsidiary
that is not a Loan Party.
 
(b)  Except as permitted pursuant to Sections 6.05(c) and 6.05(d), engage in any
Asset Sale unless (i) such Asset Sale is for: (1) consideration at least 75% of
which is cash, (2) such
 
 
62

--------------------------------------------------------------------------------

 
 
consideration is at least equal to the fair market value of the assets being
sold, transferred, leased or disposed of and (3) the fair market value of all
assets sold, transferred, leased or disposed of pursuant to this clause (i)
shall not exceed $10,000,000 in the aggregate; and (ii) Asset Sales by any
Borrower or any Subsidiary Guarantor to any Subsidiary that is not a Subsidiary
Guarantor; provided (1) the consideration received for such assets shall be in
an amount at least equal to the fair market value thereof and (2) no less than
90% thereof shall be paid in cash.
 
(c)  Asset Sales made in connection with Sale-Leaseback Transactions, the
proceeds of which, when taken together with the proceeds of all other Asset
Sales made under this Section 6.05(c), do not exceed $20,000,000; provided
(1) the consideration received for such assets shall be in an amount at least
equal to the fair market value thereof (determined in good faith by the board of
directors of Borrower (or similar governing body)) and (2) no less than 100% of
such consideration shall be paid in Cash on the date of such sale.
 
(d)  Asset Sales from (i) Loan Parties to Loan Parties, (ii) Subsidiaries that
are not Loan Parties to other Subsidiaries that are not Loan Parties and (iii)
any Subsidiary to any Loan Party.
 
SECTION 6.06.  Restricted Payments; Restrictive Agreements.  (a) Declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment (including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that (i) any
Subsidiary may declare and pay dividends or make other distributions ratably to
its equityholders, (ii) the Parent may declare and pay dividends and other
payments solely in common shares of the Parent, (iii) so long as no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, the Parent may (x) repurchase its Equity Interests owned by retiring
directors, officers or employees of the Parent or any of its Subsidiaries, (y)
make payments to directors, officers or employees of the Parent or any of its
Subsidiaries upon termination of employment in connection with the exercise of
stock options, stock appreciation rights or similar equity or equity-based
incentives pursuant to management or other incentive plans or in connection with
the death or disability of such employees, and (iv) the Parent may repurchase
restricted Equity Interests of the Parent issued as compensation to officers,
directors and employees upon the vesting of such restricted Equity Interests if
the fair market value of such repurchased Equity Interests represent an amount
equal to the tax withholding obligations of such officers, directors and
employees that result from the vesting of such restricted Equity Interests.
 
(b)  Enter into, incur or permit to exist any agreement or other arrangement
(other than, in the case of any HMO Subsidiary or any Insurance Subsidiary, with
a Governmental Authority regulating such Subsidiary) that prohibits, restricts
or imposes any condition upon (i) the ability of any Loan Party to create, incur
or permit to exist any Lien upon any of its property or assets, or (ii) the
ability of any Subsidiary (other than an HMO Subsidiary or an Insurance
Subsidiary) to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to any Loan Party or to
Guarantee Indebtedness of any Loan Party; provided that (A) the foregoing shall
not apply to restrictions and conditions imposed by law or by any Loan Document,
(B) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (C) clause (i) above shall not
apply to (x) customary provisions in leases and other contracts restricting the
assignment thereof and (y) any Lien permitted by Section 6.02 or any document or
instrument governing any such permitted Lien if such restrictions or conditions
apply only to the property or assets subject to such permitted Lien and (D) the
foregoing shall not apply to the WMG Guarantee Arrangement as in effect on the
date hereof.
 
SECTION 6.07.  Transactions with Affiliates.  Except for transactions by or
among the Borrowers and the Subsidiary Guarantors and any intercompany
transactions expressly permitted under


 
63

--------------------------------------------------------------------------------

 
 
 Sections 6.01, 6.04, 6.05 and 6.06, sell or transfer any property or assets to,
or purchase or acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except for (a) any of the
foregoing transactions at prices and on terms and conditions not less favorable
to the Parent or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, (b) reasonable compensation and reimbursement of
expenses of officers and directors, (c) payment of management fees or similar
fees under the CHM Management Agreements or the Harmony Management Agreement and
(d) the transactions contemplated in Schedule 6.07.
 
SECTION 6.08.  Business of the Parent and Subsidiaries; Ownership of
Subsidiaries; Preferred Equity Interests.  (a) Engage at any time in any
business or business activity other than those lines of business conducted by
the Parent and the Subsidiaries on the date hereof and any business
substantially related or incidental thereto (including establishment of
Wholly-Owned Insurance Subsidiaries and HMO Subsidiaries).
 
(b)  Form or acquire any Foreign Subsidiary (other than formation of a
Wholly-Owned Insurance Subsidiary) or permit any person other than a Loan Party
to own any Equity Interests of any Subsidiary, other than the ownership of
WellCare of Connecticut, Inc. by WellCare of New York, Inc.
 
SECTION 6.09.  Other Indebtedness and Agreements.  Amend, modify or change
(i) any of its organizational documents in a manner materially adverse to the
Lenders and (ii) the terms of the CHM Management Agreements in a manner
materially adverse to the Lenders without the approval of applicable regulatory
authorities and the Administrative Agent (which approval by the Administrative
Agent shall not be unreasonably withheld and shall be deemed given unless
expressly withheld within 10 Business Days after the date notice of such
amendment, modification or change was delivered to the Administrative Agent (it
being agreed that any such notice shall refer to this Section and to the deemed
approval of such amendment, modification or change in the absence of action
within such 10 Business Day period)).
 
SECTION 6.10.  Capital Expenditures.  Permit the aggregate amount of Capital
Expenditures made by the Parent and the Subsidiaries in any fiscal year of the
Parent to exceed $50,000,000.
 
SECTION 6.11.  Statutory Net Worth Ratio.  Permit, as of the end of each fiscal
year:
 
(a)  for HMO Subsidiaries and Insurance Subsidiaries operating in states that
require risk-based capital reporting:
 
(i)  with respect to HMO Subsidiaries and Insurance Subsidiaries operating in a
state in which regulatory action may be taken against an HMO Subsidiary or an
Insurance Subsidiary, as applicable, that does not maintain a minimum Statutory
Net Worth threshold at a level equal to or greater than Company Action Level,
the ratio of Statutory Net Worth to Company Action Level risk-based capital of
such HMO Subsidiary or Insurance Subsidiary to be at a level of less than 1.05
to 1.00; and
 
(ii)  with respect to all other HMO Subsidiaries and Insurance Subsidiaries, the
ratio of Statutory Net Worth to the state’s Statutory Net Worth requirement for
each such HMO Subsidiary or Insurance Subsidiary to be at a level less than 1.05
to 1.00; provided that in no event shall the amount required pursuant to this
clause (a)(ii) be greater than the amount which would be required if clause
(a)(i) were applicable to such HMO Subsidiary or Insurance Subsidiary; and


 
64

--------------------------------------------------------------------------------

 
 
(b)  for HMO Subsidiaries and Insurance Subsidiaries operating in states that do
not require risk-based capital reporting, the ratio of Statutory Net Worth to
the applicable Statutory Net Worth requirement for each such HMO Subsidiary or
Insurance Subsidiary to be at a level less than 1.05 to 1.00; provided that in
no event shall the amount required pursuant to this clause (b) be greater than
the amount which would be required if clause (a)(i) were applicable to such HMO
Subsidiary or Insurance Subsidiary;
 
provided, that this Section 6.11 shall not apply to WellCare Health Insurance of
Arizona or WellCare Health Insurance of Illinois.
 
SECTION 6.12.  Cash Flow Leverage Ratio.  Permit the Cash Flow Leverage Ratio,
as of the end of each of its fiscal quarters, ending on such date, to be greater
than 1.50 to 1.00.
 
SECTION 6.13.  Balance Sheet Leverage Ratio.  Permit the Balance Sheet Leverage
Ratio at any time to be greater than 3.75 to 1.00.
 
SECTION 6.14.  Fiscal Year.  In the case of any Borrower, change its fiscal
year-end to a date other than December 31st.
 
ARTICLE VII
 
Events of Default
 
SECTION 7.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur:
 
(a)  any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;
 
(b)  default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any LC Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;
 
(c)  default shall be made in the payment of any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (b) of this
Section 7.01) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of three
Business Days in the case of such interest or five Business Days in the case of
such fee or other amount;
 
(d)  default shall be made in the due observance or performance by the Parent or
any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05 or 5.08 or in Article VI;
 
(e)  default shall be made in the due observance or performance by the Parent or
any Subsidiary of any covenant, condition or agreement contained in any Loan
Document (other than those


 
65

--------------------------------------------------------------------------------

 
 
specified in clauses (b), (c) or (d) of this Section 7.01) and such default
shall continue unremedied for a period of 15 days after notice thereof from the
Administrative Agent or any Lender to the Parent;
 
(f)  (i) the Parent or any Subsidiary shall fail to pay any principal or
interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable (after giving effect to any
applicable cure periods), or (ii) any other event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (ii) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness;
 
(g)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Parent or any Subsidiary, or of a substantial part of the
property or assets of the Parent or any Subsidiary, under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law, or
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent or any Subsidiary or for a
substantial part of the property or assets of the Parent or any Subsidiary or
(iii) the winding-up or liquidation of the Parent or any Subsidiary; and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered by a court of
competent jurisdiction;
 
(h)  The Parent or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (g) of this Section
7.01, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent or any
Subsidiary or for a substantial part of the property or assets of the Parent or
any Subsidiary, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, (vi) become unable, admit in writing its inability
or fail generally to pay its debts as they become due or (vii) take any action
for the purpose of effecting any of the foregoing;
 
(i)  one or more judgments shall be rendered against the Parent or any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 45 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to levy upon
assets or properties of the Parent or any other Subsidiary to enforce any such
judgment and such judgment either (i) is for the payment of money in an
aggregate amount in excess of $5,000,000 (excluding (A) any amount covered by
independent third-party insurance as to which the insurer shall have
acknowledged, in writing, coverage and (B) any amount for which the Parent or
any Subsidiary is entitled to indemnification or reimbursement from a
creditworthy third party that has not disputed its obligation to make such
indemnification or reimbursement) or (ii) is for injunctive relief and could
reasonably be expected to result in a Material Adverse Effect;
 
(j)  an ERISA Event shall have occurred that, when taken together with all other
such ERISA Events, could reasonably be expected to result in a Material Adverse
Effect;
 
(k)  any Guarantee hereunder or under the Subsidiary Guaranty for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny in


 
66

--------------------------------------------------------------------------------

 
 
writing that it has any further liability thereunder (other than as a result of
the discharge of such Guarantor in accordance with the terms of the Loan
Documents);
 
(l)  any material provision of, or security interest purported to be created by,
any Loan Document shall cease to be, or shall be asserted by any Loan Party not
to be, (i) valid, binding and enforceable in accordance with its terms and (ii)
in the case of any such security interest, a valid, perfected, first priority
(subject to any Liens permitted pursuant to Section 6.02 and except as otherwise
expressly provided in this Agreement or such Collateral Document) security
interest in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the failure of
the Administrative Agent to maintain possession of certificates representing
securities pledged under the Security Agreement;
 
(m)  an HMO Event shall have occurred and the same shall remain unremedied for a
period of 60 days following the occurrence thereof (or such shorter period of
time, if any, as the HMO Regulator shall have imposed for the cure of such HMO
Event);
 
(n)  an Exclusion Event shall have occurred and such Exclusion Event could
reasonably be expected to result in a Material Adverse Effect; or
 
(o)  there shall have occurred a Change in Control.
 
SECTION 7.02.  Remedies upon the occurrence of any Event of Default.  If an
Event of Default (other than an Event of Default with respect to any Borrower
described in clause (g) or (h) of Section 7.01) has occurred, and at any time
thereafter during the continuance of such Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Parent, take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other Secured Obligations of the
Borrowers accrued hereunder and under the other Loan Documents, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers; and in case of any
Event of Default with respect to any Borrower described in clause (g) or (h) of
Section 7.01, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other Secured Obligations accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.  Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC.
 
ARTICLE VIII
 
The Administrative Agent
 
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including  execution of the other Loan
Documents, and to exercise such powers as are delegated to the
 
 
67

--------------------------------------------------------------------------------

 
 
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Parent or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent or any of its Subsidiaries that
is communicated to or obtained by the bank serving as Administrative Agent or
any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Parent or a Lender, and the Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Parent), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


 
68

--------------------------------------------------------------------------------

 
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Parent.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Parent, to appoint a successor.  If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank.  Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by any Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
 
Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 9.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against any Borrower or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.
 
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
 
In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the
UCC.  Each Lender authorizes the Administrative Agent to enter into each of the
Collateral Documents to which it is a party and to take all action contemplated
by such documents.  Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Collateral
Documents.  In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties.  The Lenders hereby
authorize the Administrative Agent, at its option and in its discretion, to
release any Lien granted to or held by the Administrative Agent upon any
Collateral (i) as


 
69

--------------------------------------------------------------------------------

 
 
described in Section 9.02(d); (ii) as permitted by, but only in accordance with,
the terms of the applicable Loan Document; or (iii) if approved, authorized or
ratified in writing by the Required Lenders, unless such release is required to
be approved by all of the Lenders hereunder.  Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release particular types or items of Collateral pursuant
hereto.  Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document, or consented to in writing
by the Required Lenders or all of the Lenders, as applicable, and upon at least
five (5) Business Days’ prior written request by the Parent to the
Administrative Agent, the Administrative Agent shall (and is hereby irrevocably
authorized by the Lenders to) execute such documents as may be necessary to
evidence the release of the Liens granted to the Administrative Agent for the
benefit of the Secured Parties herein or pursuant hereto upon the Collateral
that was sold or transferred; provided, however, that (i) the Administrative
Agent shall not be required to execute any such document on terms which, in the
Administrative Agent’s opinion, would expose the Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Secured Obligations or any
Liens upon (or obligations of the Parent or any Subsidiary in respect of) all
interests retained by the Parent or any Subsidiary, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Collateral.
 
Each Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by each
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Quebec to secure obligations of any Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by any Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by any Borrower or
any Subsidiary and pledged in favor of the Secured Parties in connection with
this Agreement.  Notwithstanding the provisions of Section 32 of the An Act
respecting the special powers of legal persons (Quebec), JPMorgan Chase Bank,
N.A. as Administrative Agent may acquire and be the holder of any bond issued by
any Borrower or any Subsidiary in connection with this Agreement (i.e., the
fondé de pouvoir may acquire and hold the first bond issued under any deed of
hypothec by any Borrower or any Subsidiary).
 
The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Parent as ultimate parent of any subsidiary of the Parent which is
organized under the laws of the Netherlands and the Equity Interests of which
are pledged in connection herewith (a “Dutch Pledge”).  Without prejudice to the
provisions of this Agreement and the other Loan Documents, the parties hereto
acknowledge and agree with the creation of parallel debt obligations of the
Parent or any relevant Subsidiary as will be described in any Dutch Pledge (the
“Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Obligations, and any payment to the Secured Parties
in satisfaction of the Obligations shall - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed as satisfaction of the corresponding amount of
the Parallel Debt.  The parties hereto acknowledge and agree


 
70

--------------------------------------------------------------------------------

 
 
that, for purposes of a Dutch Pledge, any resignation by the Administrative
Agent is not effective until its rights under the Parallel Debt are assigned to
the successor Administrative Agent.
 
The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Borrowers and their Subsidiaries as
will be further described in a separate German law governed parallel debt
undertaking.  The Administrative Agent shall (i) hold such parallel debt
undertaking as fiduciary agent (Treuhaender) and (ii) administer and hold as
fiduciary agent (Treuhaender) any pledge created under a German law governed
Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietaet),
in each case in its own name and for the account of the Secured Parties.  Each
Lender, on its own behalf and on behalf of its affiliated Secured Parties,
hereby authorizes the Administrative Agent to enter as its agent in its name and
on its behalf into any German law governed Collateral Document, to accept as its
agent in its name and on its behalf any pledge under such Collateral Document
and to agree to and execute as agent its in its name and on its behalf any
amendments, supplements and other alterations to any such Collateral Document
and to release any such Collateral Document and any pledge created under any
such Collateral Document in accordance with the provisions herein and/or the
provisions in any such Collateral Document.
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01.  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i)  if to any Borrower or the Parent, to it c/o the Parent at 8725 Henderson
Road, Renaissance One, Tampa, FL 33634, Attention of Chief Executive Officer
(Telecopy No. (813) 290-6306) and General Counsel (Telecopy No. (813) 290-6210);
 
(ii)  if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, IL 60603, Attention of Nathan Margol (Telecopy No.
(312) 732-7250), with a copy to JPMorgan Chase Bank, N.A., 10 South Dearborn
Street, Chicago, IL 60603, Attention of Curtis Reed (Telecopy No. (312)
732-7219);
 
(iii)  if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, IL 60603, Attention of Nathan Margol (Telecopy No.
(312) 732-7250);
 
(iv)  if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, IL 60603, Attention of Nathan Margol (Telecopy No.
(312) 732-7250);and
 
(v)  if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
 
                (b)  Notices and other communications to the Lenders hereunder
may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Parent may, in its


 
71

--------------------------------------------------------------------------------

 
 
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
(c)  Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
SECTION 9.02.  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Borrower therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.
 
(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase  the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender, (vi) release
the Borrowers or all or substantially all of the Subsidiary Guarantors from
their obligations under Article X or the Subsidiary Guaranty without the written
consent of each Lender, or (vii) except as provided in clause (d) of this
Section or in any Collateral Document, release all or substantially all of the
Collateral, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Bank
or the Swingline Lender, as the case may be.
 
(c)  Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers to each relevant
Loan Document (x) to add one or more credit facilities to this Agreement and to
permit extensions of credit from time to time outstanding thereunder


 
72

--------------------------------------------------------------------------------

 
 
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Revolving Loans
and the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.
 
(d)  The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) constituting property being sold or disposed of
if the Parent certifies to the Administrative Agent that the sale or disposition
is made in compliance with the terms of this Agreement (and the Administrative
Agent may rely conclusively on any such certificate, without further inquiry),
(iii) constituting property leased to the Parent or any Subsidiary under a lease
which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII.  Any such release shall not in
any manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.
 
(e)   If, in connection with any proposed amendment, waiver or
consent  requiring the consent of “each Lender” or “each Lender directly
affected thereby,” the consent of the Required Lenders is obtained, but the
consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Parent may elect to replace a Non-Consenting
Lender as a Lender party to this Agreement, provided that, concurrently with
such replacement, (i) another bank or other entity which is reasonably
satisfactory to the Parent and the Administrative Agent shall agree, as of such
date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, and (ii) each Borrower shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by such Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.
 
(f)  Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
 
SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a)  The Parent shall pay
(i) all reasonable, documented, out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable, documented
out-of-pocket fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the preparation and administration of this Agreement
and the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable, documented,
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder


 
73

--------------------------------------------------------------------------------

 
 
and (iii) all reasonable documented out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and any other Loan Document,
including its rights under this Section, and in connection with the Loans made
or Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during  any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit and in connection with the preservation or sale of
the Collateral.
 
(b)  The Parent shall indemnify the Administrative Agent, the Issuing Bank, each
Lender and each other Secured Party, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable documented,
out-of-pocket fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Parent or any of its Subsidiaries, or any Environmental Liability related in any
way to the Parent or any of its Subsidiaries or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee.
 
(c)  To the extent that the Parent fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the Parent’s failure to pay any such
amount shall not relieve the Parent of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.
 
(d)  To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
 
(e)  All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.
 
SECTION 9.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that


 
74

--------------------------------------------------------------------------------

 
 
(i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
 
(b)(1)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
 
(A) the Parent, provided that no consent of the Parent shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;
 
(B) the Administrative Agent; and
 
(C) the Issuing Bank.
 
(ii)  Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Parent and the Administrative Agent otherwise
consent, provided that no such consent of the Parent shall be required if an
Event of Default has occurred and is continuing;
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
 
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and
 
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:


 
75

--------------------------------------------------------------------------------

 
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
 
(iv)  The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Parent, the Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
 
(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
 
(c)           (i)  Any Lender may, without the consent of the Parent, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or


 
76

--------------------------------------------------------------------------------

 
 
waiver described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(d) as though it were a Lender.
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Parent’s prior written consent.  A Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the Parent is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Parent, to comply with Section
2.17(e) as though it were a Lender.
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
 
SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.


 
77

--------------------------------------------------------------------------------

 
 
SECTION 9.07.  Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Borrower or any Subsidiary Guarantor against any of
and all the Secured Obligations held by such Lender, irrespective of whether or
not such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured.  The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
 
SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
(b)  Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.
 
(c)  Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT


 
78

--------------------------------------------------------------------------------

 
 
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.  Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of the Parent or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Parent.  For the purposes of this Section, “Information” means all information
received from the Parent relating to the Parent or its business, other than any
such information that is available to the Administrative Agent, the Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by the Parent;
provided that, in the case of information received from the Parent after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
SECTION 9.13.  USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA Patriot Act.
 
SECTION 9.14.  Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession.  Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.


 
79

--------------------------------------------------------------------------------

 
 
ARTICLE X
 
Cross-Guarantee
 
In order to induce the Lenders to extend credit to the other Borrower hereunder,
each Borrower hereby irrevocably and unconditionally guarantees, as a primary
obligor and not merely as a surety, the payment when and as due of the Secured
Obligations of such other Borrower.  Each Borrower further agrees that the due
and punctual payment of such Secured Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its Guarantee hereunder notwithstanding any such extension or
renewal of any such Secured Obligation.
 
Each Borrower waives presentment to, demand of payment from and protest to any
Borrower of any of the Secured Obligations, and also waives notice of acceptance
of its obligations and notice of protest for nonpayment.  The obligations of
each Borrower hereunder shall not be affected by (a) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Borrower under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Secured Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, or any other Loan Document or agreement; (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Secured Obligations; (e) the failure of the Administrative Agent to take any
steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Secured Obligations, if any; (f)
any change in the corporate, partnership or other existence, structure or
ownership of any Borrower or any other guarantor of any of the Secured
Obligations; (g) the enforceability or validity of the Secured Obligations or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Secured
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Borrower or any other guarantor of any of the Secured
Obligations, for any reason related to this Agreement, any Swap Agreement, any
Banking Services Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Borrower or any other guarantor of the Secured
Obligations, of any of the Secured Obligations or otherwise affecting any term
of any of the Secured Obligations; or (h) any other act, omission or delay to do
any other act which may or might in any manner or to any extent vary the risk of
such Borrower or otherwise operate as a discharge of a guarantor as a matter of
law or equity or which would impair or eliminate any right of such Borrower to
subrogation.
 
Each Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Secured
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent, the Issuing Bank or any Lender to any balance of any deposit account or
credit on the books of the Administrative Agent, the Issuing Bank or any Lender
in favor of any Borrower or any other Person.
 
The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Secured Obligations, any impossibility in the performance of any of the
Secured Obligations or otherwise.
 
Each Borrower further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Secured Obligation is rescinded or must otherwise be
restored by the Administrative Agent, the Issuing Bank or any Lender upon the
bankruptcy or reorganization of any Borrower or otherwise.


 
80

--------------------------------------------------------------------------------

 
 
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Bank or any Lender may have at law or in
equity against any Borrower by virtue hereof, upon the failure of any other
Borrower to pay any Secured Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Borrower hereby promises to and will, upon receipt of written demand by the
Administrative Agent, the Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, the Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Secured Obligations then
due, together with accrued and unpaid interest thereon.
 
Upon payment by any Borrower of any sums as provided above, all rights of such
Borrower against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Secured Obligations owed by such Borrower to the Administrative Agent, the
Issuing Bank and the Lenders.
 
Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment of the Secured Obligations.
 
[Signature Pages Follow]


 
81

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
WELLCARE HEALTH PLANS, INC., as
a Borrower
   
By /s/ Thomas L. Tran                            
 
Name: Thomas L. Tran
 
Title: Senior Vice President and Chief
Financial Officer 
   
THE WELLCARE MANAGEMENT GROUP,
INC., as a Borrower
   
By /s/ Thomas L. Tran                            
 
Name: Thomas L. Tran
 
Title: Treasurer and Chief Financial Officer
 

 
 
 
 
Signature Page to Credit Agreement
WellCare Health Plans, Inc. and The WellCare Management Group, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A., individually
as a Lender, as Swingline Lender, as Issuing
Bank and as Administrative Agent
   
By /s/ Nathan Margol                             
 
Name: Nathan Margol
 
Title: Vice President
 

 
 
 
 
Signature Page to Credit Agreement
WellCare Health Plans, Inc. and The WellCare Management Group, Inc.
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 
1.
Assignor:
               
2.
Assignee:
         
[and is an Affiliate/Approved Fund of [identify Lender]1]
     
3.
Borrowers:
WellCare Health Plans, Inc. and The WellCare Management Group, Inc.
       
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
     
5.
Credit Agreement:
The Credit Agreement dated as of May 12, 2010 among WellCare Health Plans, Inc.,
The WellCare Management Group, Inc., the Lenders parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the other agents parties thereto
 

6.
Assigned Interest:

 

1 Select as applicable.  

 
1
 

--------------------------------------------------------------------------------

 
 
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/Loans2
$
$
%
 
$
$
%
 
$
$
%
 

 
Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
     
[NAME OF ASSIGNOR]
     
By:
     
Title:
     
ASSIGNEE
     
[NAME OF ASSIGNEE]
     
By:
     
Title:
       



 
Consented to and Accepted:
     
JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Issuing Bank
     
By:
       
Title:
       
[Consented to:]3
     
WELLCARE HEALTH PLANS, INC.
     
By:
       
Title:
           

 
 

   

2 Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder. 
3 To be added only if the consent of the Parent is required by the terms of the
Credit Agreement.


2 
 

--------------------------------------------------------------------------------

 


ANNEX I
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.  Representations and Warranties.
 
1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Parent, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Parent, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.04 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
 
3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and
 


1 
 

--------------------------------------------------------------------------------

 
 
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.


 2
 

--------------------------------------------------------------------------------

 


EXHIBIT B

 
FORM OF BORROWING REQUEST
 
 
JPMorgan Chase Bank, N.A.,

 
as Administrative Agent

 
for the Lenders referred to below

10 South Dearborn Street
Chicago, Illinois  60603
Attention: [_______________]
 
Fax: [(___) _________]
 
[Date]
 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement dated as of May 12, 2010, among
WellCare Health Plans, Inc., a Delaware corporation (“Parent”), The WellCare
Management Group, Inc., a New York corporation (“WMG” and together with Parent,
the “Borrowers”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.  This notice constitutes a Borrowing Request and [Parent][WMG] hereby
requests a Revolving Borrowing under the Credit Agreement, and in connection
with such request [Parent][WMG] specifies the following information with respect
to such Revolving Borrowing requested hereby:
 
1.
Aggregate amount of Borrowing:1  _________

 
2.
Date of Borrowing (which shall be a Business Day):  _________

 
3.
Type of Borrowing (ABR or Eurodollar):  _________

 
4.
Interest Period (if a Eurodollar Borrowing):2  _________

 
5.
Location and number of [Parent][WMG]’s account to which funds are to be
disbursed, which shall comply with Section 2.07 of the Credit
Agreement:  _________

 
The Borrower named below hereby represents and warrants that the conditions
specified in paragraphs (a) and (b) of Section 4.02 of the Credit Agreement are
satisfied.
 
Very truly yours,
 


 
[NAME OF BORROWER], as a Borrower
 
 
By: _____________________________________________                                                                         
    Name:
 Title:



 

   

1           Not less than $5.0 million and an integral multiple of
$1.0 million. 
2
Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



1
 

--------------------------------------------------------------------------------

 


EXHIBIT C

 
LIST OF CLOSING DOCUMENTS

 
WELLCARE HEALTH PLANS, INC.
THE WELLCARE MANAGEMENT GROUP, INC.


CREDIT FACILITIES


May 12, 2010


LIST OF CLOSING DOCUMENTS6




A.           LOAN DOCUMENTS


1.
Credit Agreement (the “Credit Agreement”) by and among WellCare Health Plans,
Inc., a Delaware corporation (the “Parent”), The WellCare Management Group,
Inc., a New York corporation (“WMG” and collectively with the Parent, the
“Borrowers”), the institutions from time to time parties thereto as Lenders (the
“Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a revolving credit facility to the Borrowers from the Lenders in an initial
aggregate principal amount of $65,000,000.



SCHEDULES


Schedule 2.01                                         
   --           Commitments
Schedule 3.06                                             --           MAE
Excepted Matters
Schedule 3.08                                           --           Subsidiaries
Schedule 3.09                                           --           Disclosed
Matters
Schedule 3.16                                           --           Environmental
Matters
Schedule 3.17                                           --           Insurance
Schedule 3.18(a)                                      --           UCC Filing
Offices
Schedule 3.19(a)                                      --           Owned Real
Property
Schedule 3.19(b)                                      --           Leased Real
Property
Schedule 4.01(f)                                       --           Surviving
Credit Facilities
Schedule 6.01                                           --           Existing
Indebtedness
Schedule 6.02                                           --           Existing
Liens
Schedule 6.04                                           --           Existing
and Designated Investments


EXHIBITS


Exhibit A                                                    --           Form
of Assignment and Assumption
Exhibit B                                                     --           Form
of Borrowing Request
Exhibit C                                                     --           List
of Closing Documents




 

   

 
6 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement.  Items
appearing in bold and italics shall be prepared and/or provided by the Parent
and/or Parent’s counsel.


 
 

--------------------------------------------------------------------------------

 


2.                 Guaranty executed by the initial Subsidiary Guarantors
(collectively with the Borrowers, the “Loan Parties”) and the Parent in favor of
the Administrative Agent


3.
Pledge and Security Agreement executed by the Loan Parties, together with
pledged instruments and allonges, stock certificates, stock powers executed in
blank, pledge instructions and acknowledgments, as appropriate.



Exhibit A
--
Legal and Prior Names; Principal Place of Business and Chief Executive Office;
FEIN; State Organization Number and Jurisdiction of Incorporation; Properties
Leased by the Grantors; Properties Owned by the Grantors; Public Warehouses or
Other Locations
Exhibit B
--
Aircraft/Engines, Ships, Railcars and Other Vehicles Governed by Federal
Statute; Patents, Copyrights and Trademarks Protected under Federal Law
Exhibit C   
--
[Intentionally Omitted]
Exhibit D
--
List of Instruments, Pledged Securities and other Investment Property
Exhibit E
--
UCC Financing Statement Filing Locations
Exhibit F
--
Commercial Tort Claims
Exhibit G
--
Grantors
Exhibit H
--
Deposit Accounts; Securities Accounts
Exhibit I  
--
Possible infringement of Grantors’ rights in Intellectual Property
   Exhibit J 
--
Settlement Agreements affecting Grantors’ Intellectual Property



4.
Confirmatory Grant of Security Interest in United States Trademarks made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.



    Schedule A
--
Registered Trademarks; Trademark and Service Mark Applications; Other Trademarks



5.
Certificates of Insurance listing the Administrative Agent as (x) lender loss
payee for the property, casualty and business interruption insurance policies of
the Initial Loan Parties, together with long-form lender loss payable
endorsements, as appropriate, and (y) additional insured with respect to the
liability insurance of the Loan Parties, together with additional insured
endorsements.



B.          UCC DOCUMENTS



6.
UCC, tax lien and name variation search reports naming each Loan Party from the
appropriate offices in relevant jurisdictions.



7.
UCC financing statements naming each Loan Party as debtor and the Administrative
Agent as secured party as filed with the appropriate offices in applicable
jurisdictions.

 
 C.           CORPORATE DOCUMENTS


8.
Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable



 
 

--------------------------------------------------------------------------------

 


 
organizational document, as attached thereto, of such Loan Party as in effect on
the date of such certification, (iii) resolutions of the Board of Directors or
other governing body of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) the names and
true signatures of the incumbent officers of each Loan Party authorized to sign
the Loan Documents to which it is a party, and (in the case of each Borrower)
authorized to request a Borrowing or the issuance of a Letter of Credit  under
the Credit Agreement.



9.
Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.





D.           OPINIONS


10.           Opinion of Sullivan & Cromwell LLP, counsel for the Loan Parties.


11.           Opinion of Greenberg Traurig, LLP, special counsel for the Loan
Parties.






E.           CLOSING CERTIFICATES AND MISCELLANEOUS


12.
A Certificate signed by the President, a Vice President or a Financial Officer
of the Borrowers certifying the following: (i) all of the representations and
warranties of the Borrowers set forth in the Credit Agreement are true and
correct and (ii) no Default has occurred and is then continuing.

 